Exhibit 10.1

Execution Version

PREFERRED STOCK PURCHASE AGREEMENT

This PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”), is dated and entered
into as of May 22, 2020 by and between Benefitfocus, Inc., a Delaware
corporation (the “Company”), and BuildGroup LLC, a Delaware limited liability
company (the “Buyer”). Capitalized terms used herein and not otherwise defined
herein are defined in Section 8 hereof.

RECITALS

A. Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to Buyer, and Buyer wishes to buy from the Company, an aggregate
of 1,777,778 shares of the Company’s Series A Preferred Stock, par value $0.001
per share (the “Preferred Stock”), having the rights, privileges and preferences
set forth in the Company’s Certificate of Designations in the form attached
hereto as Exhibit A. The shares of Preferred Stock to be purchased hereunder are
referred to herein as the “Purchase Shares.”

B. On the Closing Date (as defined below), the Company and the Buyer will
execute and deliver a Registration Rights Agreement (the “Registration Rights
Agreement”) in the form attached hereto as Exhibit B, pursuant to which, among
other things, the Company will agree to provide certain registration rights with
respect to the Purchase Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.

C. On the Closing Date, the Company, Mason R. Holland, Jr. and the Buyer will
execute and deliver a Co-Sale and Voting Agreement (the “Voting Agreement”) in
the form attached hereto as Exhibit C.

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.

PURCHASE OF PREFERRED STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company
agrees to sell to the Buyer, and the Buyer has agreed to purchase from the
Company, Purchase Shares as follows:

 

  a.

Purchase. Subject to satisfaction of the conditions set forth in Sections 6 and
7 below, Buyer shall purchase from the Company, and Company shall sell to Buyer,
the Purchase Shares for an aggregate dollar price of $80,000,010 (the “Purchase
Price”). On the Closing Date, Buyer will pay the Purchase Price via wire
transfer in accordance with wire instructions provided by the Company to the
Buyer no later than two days prior to the Closing Date. On or before the Closing
Date, the Company shall deliver to Shearman & Sterling LLP, in trust, a
certificate or certificates, registered in such name or names as the Buyer may
designate, representing the Purchase Shares, with instructions that such
certificates are to be held for release to the Buyer only upon payment in full
of the aggregate Purchase Price to the Company by the Buyer. Upon issuance and
payment therefor as provided herein, such Purchase Shares shall be validly
issued, fully paid and non-assessable. The date of the closing of the Buyer’s
purchase of the Purchase Shares will be 11 Business Days following the date
hereof, or such other date that may be agreed by the mutual consent of the
Company and the Buyer (the “Closing Date”).

 

  b.

Taxes. The Company shall pay any and all transfer, stamp or similar taxes that
may be payable with respect to the issuance, sale and delivery of any shares of
Preferred Stock to the Buyer made under this Agreement.

 

2.

BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants to the Company as of the date hereof and as of
the Closing Date that, except as set forth on the Buyer Schedule of Exceptions
delivered herewith:

 

  a.

Investment Purpose. The Buyer is entering into this Agreement and acquiring the
Purchase Shares for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and the Buyer does not have a present arrangement to
effect any distribution of the Shares to or through any person or entity.



--------------------------------------------------------------------------------

  b.

Accredited Investor Status. The Buyer is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D under the Securities Act.

 

  c.

Information. The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Purchase Shares that have been reasonably requested by the
Buyer, including, without limitation, the SEC Filings. The Buyer understands
that its investment in the Purchase Shares involves a high degree of risk. The
Buyer (i) is able to bear the economic risk of an investment in the Purchase
Shares including a total loss, (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Purchase Shares, and (iii) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of the Company and other
matters related to an investment in the Purchase Shares. Neither such inquiries
nor any other due diligence investigations conducted by the Buyer or its
representatives shall modify, amend or affect the Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below. The Buyer
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Purchase Shares.

 

  d.

No Governmental Review. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Purchase Shares, the merits of the
offering of the Purchase Shares or the fairness or suitability of the investment
in the Purchase Shares.

 

  e.

Organization. The Buyer is organized, validly existing and in good standing or
equivalent under the laws of its jurisdiction of organization and has the
requisite organizational power and authority to own its properties and to carry
on its business as now being conducted.

 

  f.

Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and assuming due authorization,
execution and delivery by the Company, is a valid and binding agreement of the
Buyer enforceable against the Buyer in accordance with its terms, subject as to
enforceability to (i) general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and (ii) public policy underlying any law, rule or
regulation (including any federal or state securities law, rule or regulation)
with regards to indemnification, contribution or exculpation. The execution and
delivery of this Agreement, the Registration Rights Agreement and the Voting
Agreement (the “Transaction Documents”) by the Buyer and the consummation by it
of the transactions contemplated hereby and thereby do not conflict with the
Buyer’s certificate of organization, operating agreement or similar documents,
and do not require further consent or authorization by the Buyer, its partners,
managers or its members.

 

  g.

Placement Agents. The Buyer has not engaged any broker, investment banker,
finder, placement agent or similar party to whom any fee is owed or would be
owed as a result of the transactions contemplated hereby.

 

  h.

Litigation. There is no Proceeding pending or, to the Buyer’s knowledge,
threatened against the Buyer or any Affiliate thereof or any of its properties
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated by this Agreement.

 

  i.

Ownership of Company Securities. As of the date of this Agreement, neither the
Buyer, nor any of its Affiliates, beneficially owns any Company securities, or
any options, warrants or other rights to acquire securities of the Company or
any other securities convertible into securities of the Company, except as
disclosed in Forms 4 filed with the SEC by Lanham Napier. Neither the Buyer, nor
any of its Affiliates, has purchased, sold, transferred, made any short sale of,
granted any option for the purchase of, or entered into any hedging or similar
transaction with the same economic effect as a sale of, any securities or any
options, warrants or other rights to acquire securities of the Company, except
as disclosed in Forms 4 filed with the SEC by Lanham Napier.

 

2



--------------------------------------------------------------------------------

  j.

No Disqualification Events. Neither the Buyer nor, to the Knowledge of Buyer,
any member of Company’s Board of Directors appointed by Buyer (a “Buyer
Director”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Buyer has exercised reasonable care to determine
whether any such Buyer Director is subject to a Disqualification Event.

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Closing Date, except as disclosed in the SEC Filings and as set forth
on the Company Schedule of Exceptions delivered herewith:

 

  a.

Valid Issuance of Stock. The Purchase Shares have been duly and validly
authorized and, when issued and paid for in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and non-assessable free
and clear of all liens and, based in part upon the representations and
warranties of the Buyer in this Agreement, will be issued in compliance with all
applicable federal and state securities laws. Neither the Company nor any Person
acting on behalf of the Company has taken any action that would cause the loss
of such exemption.

 

  b.

Financial Statements. The financial statements included or incorporated by
reference in the SEC Filings and, in the case of the annual audited financial
statements, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, (i) present fairly in all material respects the consolidated
financial condition of the Company as at such date, and the consolidated results
of its operations and its consolidated cash flows for the periods shown,
(ii) have been prepared in accordance with GAAP applied consistently throughout
the periods involved (except as otherwise noted therein and except in the case
of unaudited interim financial statements), (iii) complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, and (iv) complied as to form
required by published rules and regulations of the SEC related thereto as of its
date of filing with the SEC. The Company has not incurred any material
liabilities, including continent liabilities, and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the SEC Filings.
During the period from December 31, 2019 to and including the date hereof, there
has been no disposition by the Company of any material part of its business or
property.

 

  c.

No Change. Since December 31, 2019, there has been no development or event that
has had or would reasonably be expected to have a Material Adverse Effect.

 

  d.

Existence; Compliance with Law. The Company and each of its subsidiaries (a) is
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect and (d) is in material
compliance with all Requirements of Law except in such instances in which
(i) such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

  e.

Power, Authorization; Enforceable Obligations. The Company has the power and
authority, and the legal right, to make, deliver and perform the Transaction
Documents and the transactions contemplated thereby, including the issuance of
the Purchase Shares. The Company has taken all necessary organizational action
to authorize the execution, delivery and performance of the Transaction
Documents to which it is a party. No Governmental Approval or consent or
authorization of, filing with, notice to or other act by or in respect of, any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of any
of the Transaction Documents, except Governmental Approvals, consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect, the filing of a Form D with the SEC and the state where
the Buyer is

 

3



--------------------------------------------------------------------------------

  located, and a Form 8-K with the SEC following the Closing Date. Each
Transaction Document has been duly executed and delivered on behalf of the
Company. This Agreement constitutes, and each other Transaction Document upon
execution will constitute, a legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

  f.

No Legal Bar. The execution, delivery and performance of this Agreement and the
other Transaction Documents, the transactions contemplated hereby and thereby
and the use of the proceeds thereof will not (a) violate, conflict with or
result in the breach of the Company’s Charter Documents or those of any of its
subsidiaries, (b) violate any material Requirement of Law or any material
Contractual Obligation of the Company and (c) result in, or require, the
creation or imposition of any lien on any of their respective properties or
revenues pursuant to any material Requirement of Law or any such material
Contractual Obligation, except Permitted Liens. No Requirement of Law or
Contractual Obligation applicable to the Company or any of its Subsidiaries
would reasonably be expected to have a Material Adverse Effect.

 

  g.

Litigation. No Proceeding before any arbitrator or Governmental Authority is
pending or, to the Knowledge of the Company, threatened by or against the
Company or any of its Subsidiaries or their respective properties or revenues
(a) with respect to any of the Transaction Documents or any of the transactions
contemplated hereby or thereby, (b) that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, or (c) that
are required to be disclosed in the SEC Filings and are not so disclosed.

 

  h.

No Default. Neither the Company nor any of its Subsidiaries is in default under
or with respect to any of its Contractual Obligations in any respect that would
reasonably be expected to have a Material Adverse Effect. No event has occurred
which, with the giving of notice or passage of time or both, would constitute a
default under or with respect to any of its Contractual Obligations. Neither the
Company nor any of its Subsidiaries is aware of any circumstances whereby any
party could give notice of its intention to terminate any material Contractual
Obligation, and, to the Knowledge of the Company, no party has sought to
repudiate, disclaim or vary any material Contractual Obligation to the detriment
of the Company or any of its Subsidiaries. Other than material Contractual
Obligations which have terminated or expired in accordance with their terms,
each material Contractual Obligation is in full force and effect and is a legal,
valid and binding obligation of the Company and, to the Knowledge of the
Company, the other parties thereto enforceable against the Company and, to the
Knowledge of the Company, such other parties in accordance with its terms
(subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).

 

  i.

Ownership of Property; Liens. The Company and each of its Subsidiaries has title
in fee simple to, or a valid leasehold interest in, all of its real property,
and good and marketable title to, or a valid leasehold interest in, all of its
other property, and none of such property is subject to any Lien except
Permitted Liens. There are no notices, disputes, claims, demands or
accommodations relating to or in respect of the Company’s and each of its
Subsidiaries’ owned and leased real estate, and such real estate is not subject
to any legal suits, actions, disputes, claims or demands arising from the
acquisition, alienation or use of such real estate, other than any that would
not result in a Material Adverse Effect.

 

  j.

Intellectual Property. The Company and each of its Subsidiaries owns, or holds a
valid license to use, all Intellectual Property material to the conduct of its
business as currently conducted. No claim has been asserted, is pending or, to
the Knowledge of the Company, has been threatened by any Person challenging or
questioning the Company’s or any of its Subsidiaries’ use of or right to use any
Intellectual Property or the validity, enforceability, ownership or
effectiveness of any Intellectual Property owned or purported to be owned by the
Company or its Subsidiaries, nor does the Company have Knowledge of any valid
basis for any such claim. To the Knowledge of the Company, no Person is engaging
in any activity that infringes, misappropriates or otherwise violates any
Intellectual Property owned or purported to be owned by the Company or its
Subsidiaries. To the Knowledge of the Company, the use of Intellectual Property
by the Company and each of its Subsidiaries, and the conduct of their business,
as currently conducted, does

 

4



--------------------------------------------------------------------------------

  not infringe on or otherwise violate the rights of any Person, and there are
no Proceedings pending or, to the Knowledge of the Company, threatened to such
effect. The Company and each of its Subsidiaries has taken reasonable steps to
protect its rights in confidential information and trade secrets, to protect any
confidential information provided to it by any other Person and to obtain
ownership of all Intellectual Property developed by its employees, consultants
and contractors and that relates to the business of the Company or its
Subsidiaries.

 

  k.

Privacy and Data Protection. The Company and each of its Subsidiaries maintains
written privacy and data security policies and procedures governing the
collection, maintenance, disclosure, use and other processing and protection of
any information concerning an identified or reasonably identifiable natural
person (“Personal Information”). With respect to the collection, maintenance,
disclosure, use and other processing (including, without limitation, any
transfer across national borders), the Company and each of its Subsidiaries is
and has been in compliance in all material respects with all Applicable Laws,
the Company’s and its Subsidiaries’ privacy and data security policies, and the
requirements of any contract to which the Company or a Subsidiary is a party.
The Company and each of its Subsidiaries has implemented and maintains
commercially reasonable measures (including, without limitation, physical,
technical and organizational security measures) to protect the confidentiality,
integrity and security of all Personal Information in the possession, custody or
control of the Company or any of its Subsidiaries, and, to the Knowledge of the
Company, there has been no material accidental, unauthorized or unlawful access,
use, modification, disclosure, loss or other misuse of such Personal Information
(“Data Security Incident”). Neither the Company nor any of its Subsidiaries have
been required to provide, pursuant to any Applicable Laws or any contract to
which the Company or a Subsidiary is a party, or have provided notification to
any Person of a Data Security Incident. There are no pending or, to the
Knowledge of the Company, threatened claims or assertions against the Company or
any of its Subsidiaries alleging a violation any Applicable Laws concerning the
processing of Personal Information, or of any Person’s rights thereunder.

 

  l.

Taxes. The Company has filed or caused to be filed all U.S. federal, all income
and all other material tax returns, reports and declarations that are required
to be filed by any jurisdiction to which it is subject, and has timely paid all
material taxes (regardless of whether or not such taxes were shown as due on a
tax return) or any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Company); no tax Lien has been filed (other than Permitted Liens),
and, to the Knowledge of the Company, no tax return is currently pending or is
subject to examination or audit by any Governmental Authority and no written
notice of a deficiency or proposed tax adjustment or claim, which has not been
resolved by the Closing Date has been received by the Company.

 

  m.

Federal Regulations. The Company and its Subsidiaries are not engaged and will
not engage, principally or as one of their important activities, in the business
of “buying’ or “carrying” “margin stock” (within the respective meanings of each
of the quoted terms under Regulation U issued by the FRS Board as now and from
time to time hereafter in effect, or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the transactions
contemplated hereby will be used for buying or carrying any such margin stock or
for extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X issued by the FRS Board.

 

  n.

Labor Matters. Except as, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect: (a) there are no labor strikes, slowdowns, work
stoppages, lockouts or other labor disputes against the Company or any of its
Subsidiaries pending or, to the Knowledge of the Company, threatened, (b) the
Company and its Subsidiaries are in compliance in all material respects with all
Applicable Laws governing or concerning labor relations and employment, (c) all
payments due from the Company and any of its Subsidiaries on account of any
wages, salaries, commissions, bonuses or other direct compensation for any
services performed for the Company or any of its Subsidiaries, and employee
health and welfare insurance and other benefits, have been paid or properly
accrued as a liability on the books of the Company or its Subsidiaries,
(d) there has not been any actions relating to, or any act or allegations of or
relating to, sex-based discrimination, sexual harassment or sexual misconduct,
or breach of any sex-based discrimination,

 

5



--------------------------------------------------------------------------------

  sexual harassment or sexual misconduct policy of the Company relating to the
foregoing, in each case involving the Company or any of its Subsidiaries or any
Company Service Provider, and (e) the Company has not entered into any
settlement agreement or similar out-of-court or pre-litigation arrangement
relating to any matters described in clause (d) of this section. Neither the
Company nor any of its Subsidiaries is party to any collective bargaining
agreement or contract with any labor organization.

 

  o.

Employee Benefits.

(a) To the Company’s Knowledge, each Company Plan (and any related trust or
other funding vehicle) has been maintained, operated and administered in
material compliance with all Applicable Laws and with the terms of such Company
Plan. The Company and each ERISA Affiliate have performed in all material
respects all obligations required to be performed by them under each Company
Plan. Each Company Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and has received a determination letter from the United
States Internal Revenue Service that such Company Plan is qualified under
Section 401(a) of the Code, and to the Knowledge of the Company, nothing has
occurred that could reasonably be expected to adversely affect the qualification
of such Company Plan. There are no pending or, to the Knowledge of the Company,
threatened material investigations by any Governmental Authority with respect
to, or termination proceedings or other material claims, suits or proceedings
(except routine claims for benefits payable in the ordinary course) against or
involving any Company Plan. Each Company Plan constituting a “nonqualified
deferred compensation plan” within the meaning of Section 409A(d)(1) of the Code
has at all times been maintained in all material respect, as to both form and
operation, in compliance with the requirements of Section 409A of the Code and
the regulations promulgated thereunder, and no Company Service Provider is
entitled to receive any gross-up or additional payment in connection with any
Tax, including any Tax required by Section 409A or Section 4999 of the Code.

(b) None of the execution and delivery of this Agreement or any of the other
Transaction Documents or the consummation of the transactions contemplated
hereby or thereby (alone or in conjunction with any other event) will
(1) entitle any Company Service Provider to any compensation or benefit,
(2) accelerate the time of payment or vesting, or trigger any payment or
funding, of any compensation or benefits for any Company Service Provider or
trigger any other material obligation under any Company Plan, (3) result in any
breach or violation of or default under, or limit any right to amend, modify or
terminate, any Company Plan, or (4) result in the payment of any “excess
parachute payment” for purposes of Section 280G of the Code.

(c) No Company Plan is or has at any time been covered by Title IV of ERISA or
subject to Section 412 of the Code or Section 302 of ERISA (each such plan, a
“Pension Plan”), and neither the Company nor any ERISA Affiliate has ever
maintained, established, participated in or contributed to, or is or has been
obligated to contribute to, or has otherwise incurred any obligation or
liability under any Pension Plan or Multiemployer Plan (as defined in
Section 3(37) of ERISA).

 

  p.

Investment Company Act. The Company is not, and after giving effect to the
transactions contemplated by this Agreement will not be, an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

  q.

Subsidiaries. The Company’s Subsidiaries are as set forth on Exhibit 21.1 to its
most recent Annual Report on Form 10-K filed with the SEC, and each Subsidiary
of the Company is wholly owned by the Company, and there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature relating to any Capital Stock of the Subsidiaries.

 

  r.

Use of Proceeds. The proceeds of the transactions contemplated hereby shall be
to pay fees and expenses related thereto and for general corporate purposes,
including potential acquisitions and repayments of debt.

 

  s.

Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the Company and its Subsidiaries:

(a) Own, lease or operate facilities and properties (the “Properties”) that do
not contain, and, to the Knowledge of the Company, have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or have constituted a violation of, or
could give rise to liability under, any Environmental Law;

 

6



--------------------------------------------------------------------------------

(b) has not received nor is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by any of them (the “Business”), nor has Knowledge that
any such notice will be received or is being threatened;

(c) has not transported or disposed of Materials of Environmental Concern from
the Properties in violation of, or in a manner or to a location that could give
rise to liability under, any Environmental Law, nor has generated, treated,
stored or disposed of Materials of Environmental Concern at, on or under any of
the Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

(d) is not subject to any pending Proceeding nor, to the Knowledge of the
Company, is threatened with one, under any Environmental Law, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

(e) to the Knowledge of the Company, has not had any release or threat of
release of Materials of Environmental Concern at or from the Properties arising
from or related to its operations or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

(f) has operated at the Properties in compliance, and has in the last five years
been in compliance, with all applicable Environmental Laws, and to the Knowledge
of the Company, there is no contamination at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
Business; and

(g) has not assumed any liability of any other Person under Environmental Laws.

 

  t.

Accuracy of Information, Etc. No statement or information contained in this
Agreement, any other Transaction Document or any other document, certificate or
statement furnished by or on behalf of the Company to the Buyer for use in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein, in light of the circumstances, not misleading in
any material respect. The Company has provided, or allowed access, to the Buyer
to all documents in its possession or control responsive to due diligence
requests made by the Buyer. The Company is not aware of any documents, other
than those provided to the Buyer, which would be responsive to Buyer’s due
diligence requests.

 

  u.

Insurance. All insurance maintained by the Company and its Subsidiaries is in
full force and effect, all premiums have been duly paid when due, none of them
has received notice of violation or cancellation thereof, and there exists no
default under any requirement of such insurance. The Company and each of its
Subsidiaries maintains insurance on all its property in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business or
is required by Applicable Laws.

 

7



--------------------------------------------------------------------------------

  v.

OFAC. Neither the Company nor any its Subsidiaries, nor, to the Knowledge of
Company, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or an entity that is, or is owned or controlled by an
individual or entity that is (a) currently the subject of any Sanctions, or
(b) located, organized or resident in a Designated Jurisdiction. There are no
pending or threatened claims or legal actions, or investigations by any
Governmental Authority, of or against the Company, in connection with any
alleged violation of Sanctions. Neither the Purchase Price nor any other
proceeds received by the Company hereunder will be used in any manner that will
result in a violation of Sanctions. There have been no false or fictitious
entries made in the books or records of the Company or any of its Subsidiaries
relating to any payment that the Sanctions prohibit, and neither the Company nor
any of its Subsidiaries has established or maintained a secret or unrecorded
fund for use in making any such payments.

 

  w.

Anti-Corruption Laws. Each of the Company and its Subsidiaries have conducted
their businesses in compliance with, and have not violated any provision of,
applicable anti-corruption laws, including the U.S. Foreign Corrupt Practices
Act of 1977, and have instituted and maintained policies and procedures designed
to promote and achieve compliance with such laws.

 

  x.

Shares. The Purchase Shares and all other outstanding shares of Capital Stock of
the Company have been duly authorized; the authorized equity capitalization of
the Company is as set forth in the SEC Filings; all outstanding shares of
Capital Stock of the Company are, and, when the Purchase Shares have been
delivered and paid for in accordance with this Agreement on the Closing Date,
such Purchase Shares will have been, validly issued, fully paid and
nonassessable, and will conform to the information in the SEC Filings and to the
description of such shares contained in the SEC Filings; the stockholders of the
Company have no preemptive rights with respect to the Purchase Shares; and none
of the outstanding shares of Capital Stock of the Company or any of its
subsidiaries have been issued in violation of any preemptive or similar rights
of any security holder. Except as disclosed in or contemplated by the SEC
Filings, as of the dates indicated therein, there are no outstanding
(i) securities or obligations of the Company or any of its subsidiaries
convertible into or exchangeable for any Capital Stock of the Company,
(ii) warrants, rights or options to subscribe for or purchase from the Company
any such Capital Stock or any such convertible or exchangeable securities or
obligations, or (iii) obligations of the Company to issue or sell any shares of
Capital Stock, any such convertible or exchangeable securities or obligations or
any such warrants, rights or options. Except as contemplated herein, there are
(1) to the Company’s Knowledge, no voting agreements, voting trusts, shareholder
agreements, proxies or other similar agreements or understandings with respect
to the equity interests of the Company or any of its subsidiaries or that
restrict or grant any right, preference or privilege with respect to the
transfer of such equity interests and (2) no contracts to declare, make or pay
any dividends or distributions, whether current or accumulated, or due or
payable, on the equity interests of the Company or any of its subsidiaries.

 

  y.

Other Offerings. Except as disclosed in SEC Filings, the Company has not sold,
issued or distributed any of its common stock during the six-month period
preceding the date hereof, including any sales pursuant to Rule 144A under, or
Regulation D or S of, the Securities Act, other than common stock issued
pursuant to (i) the Company’s employee benefit plans, qualified stock option
plans or other employee compensation plans, or (ii) pursuant to outstanding
options or rights.

 

  z.

Nasdaq. Prior to the Closing Date, the shares of Common Stock underlying the
Purchase Shares will have been approved for listing on The Nasdaq Stock Market,
subject to notice of issuance.

 

  aa.

Internal Controls and Compliance with the Sarbanes-Oxley Act. The Company, its
subsidiaries and the Company’s Board of Directors (the “Board”) are in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002, as amended (“Sarbanes Oxley”) and all applicable
rules of The Nasdaq Stock Market (the “Exchange Rules,” and together with the
Securities Act, the Exchange Act, and Sarbanes Oxley, the “Securities Laws”).
The Company maintains a system of internal controls, including, but not limited
to, disclosure controls and procedures, internal controls over accounting
matters and financial reporting and legal and regulatory compliance controls
(collectively, “Internal Controls”) that comply with applicable Securities Laws
and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial

 

8



--------------------------------------------------------------------------------

  statements for external purposes in accordance with generally accepted
accounting principles, including, but not limited to, internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. generally accepted accounting principles
(“U.S. GAAP”) and to maintain accountability for assets, (iii) access to assets
is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, and the interactive data in eXtensible Business
Reporting Language incorporated by reference in the SEC Filings is accurate. The
Internal Controls are overseen by the Audit Committee of the Board (the “Audit
Committee”) in accordance with Exchange Rules. The Company has not publicly
disclosed or reported to the Audit Committee or the Board, and within the next
90 days the Company does not reasonably expect to publicly disclose or report to
the Audit Committee or the Board, a significant deficiency, material weakness,
adverse change in Internal Controls or fraud involving management or other
employees who have a significant role in Internal Controls, any violation of, or
failure to comply with, the Securities Laws, or any matter which, if determined
adversely, would have a Material Adverse Effect. Since the date of the most
recent evaluation of the Company’s disclosure controls and procedures and
internal controls, there have been no significant changes in internal controls
or in other factors that could significantly affect internal controls, including
any corrective actions with regards to significant deficiencies and material
weaknesses. The principal executive officer and principal financial officer of
the Company have made all certifications required by Sarbanes Oxley and any
related rules and regulations promulgated by the SEC, and the statements
contained in each such certification are complete and correct.

 

  bb.

Required Filings. The Company has timely filed or furnished with the SEC all SEC
Filings required to be filed or furnished by it under the Securities Act and
Exchange Act. The SEC Filings were prepared in accordance with and, as of the
date on which each such SEC Filing was filed or furnished with the SEC, complied
in all material respects with the applicable requirements of the Securities Act
and Exchange Act. None of such SEC Filings, including, without limitation, any
financial statements, exhibits and schedules included therein and documents
incorporated therein by reference, at the time filed or furnished, declared
effective or mailed, as the case may be, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

  cc.

Shell Company Status. The Company is not currently, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.

 

  dd.

No Disqualification Events. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.

 

  ee.

No General Solicitation; No Integrated Offering. None of the Company, any of its
Affiliates, or any Person acting on its or their behalf, has engaged in any form
of general solicitation in connection with the offer or sale of the Purchase
Shares. Assuming the accuracy of the Buyer’s representations and warranties set
forth in Section 2, none of the Company nor, to the Company’s Knowledge, any of
its Affiliates or any Person acting on its behalf has, directly or indirectly,
at any time within the past six (6) months, made any offers or sales of any
Company security or solicited any offers to buy any security under circumstances
that would (i) eliminate the availability of the exemption from registration
under Section 4(a)(2) or otherwise require registration under the Securities Act
in connection with the offer and sale by the Company of the Purchase Shares or
(ii) cause the offering of the Purchase Shares to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Principal Market.

 

9



--------------------------------------------------------------------------------

  ff.

Listing and Maintenance Requirements. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act, and the Company has taken no action designed
to terminate the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any subsidiary under the Exchange Act or the Securities Act. The Company has
not, in the previous twelve (12) months, received (i) written notice from the
Principal Market that the Company is not in compliance with the listing or
maintenance requirements of Principal Market that would result in immediate
delisting or (ii) any notification, Staff Delisting Determination, or Public
Reprimand Letter (as such terms are defined in applicable listing rules of the
Principal Market) that requires a public announcement by the Company of any
noncompliance or deficiency with respect to such listing or maintenance
requirements. The Company is in compliance with all listing and maintenance
requirements of the Principal Market on the date hereof.

 

  gg.

Application of Takeover Protections; Rights Agreements. The Company and the
Board have taken all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Charter Documents or the laws of the State of Delaware that
is or would reasonably be expected to become applicable to the Buyer as a result
of the Buyer and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Purchase Shares and each Buyer’s ownership of the
Purchase Shares.

 

  hh.

Related Party Transactions. The Company is not indebted, directly or indirectly,
to any of its stockholders, officers, or directors or to their respective
Affiliates, spouses or children, in any amount whatsoever other than in
connection with payments for services rendered and for expenses or advances of
expenses incurred in the ordinary course of business or relocation expenses of
employees. To the Company’s Knowledge, none of the Company’s stockholders,
officers, or directors, or any Affiliates thereof or members of their immediate
families, are, directly or indirectly, indebted to the Company (other than in
connection with purchases of the Company’s stock) or have any direct or indirect
ownership interest in any entity with which the Company is Affiliated or with
which the Company has a business relationship, or any entity which competes with
the Company, except that officers, directors and/or stockholders of the Company
may own stock in (but not exceeding two percent (2%) of the outstanding capital
stock of) any publicly traded company that may compete with the Company. None of
the Company’s stockholders, officers, or directors or any members of their
immediate families are, directly or indirectly, interested in any material
contract with the Company (other than to the extent any such person or entity is
a party to an agreement). Other than (i) standard employee benefits generally
made available to all employees, (ii) standard director and officer
indemnification agreements approved by the Board, (iii) the purchase of shares
of the Company’s capital stock and the issuance of options to purchase shares of
the Company’s Common Stock, in each instance, approved by the Board, and
(iv) the transactions contemplated by this Agreement, there are no agreements,
understandings, or proposed transactions between the Company and any of its
officers, directors, Affiliates, or any Affiliate thereof.

 

4.

COVENANTS AND OTHER RIGHTS.

 

  a.

Disclosure of Transactions and Other Material Information. No later than the
Trading Day immediately following each of the execution of this Agreement and
the closing of the sale of the Purchase Shares hereunder, the Company will issue
a mutually acceptable press release disclosing the transactions contemplated by
the Agreement. The Company and the Buyer shall consult with each other in
issuing any subsequent press releases with respect to the transactions
contemplated hereby, and the Company and the Buyer shall not issue any such
press release or otherwise make any such public statement without the prior
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed, provided that within four (4) Business Days of the date
of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms and conditions of the transactions contemplated by this
Agreement in the form required by the Exchange Act and attaching the Agreement
as an exhibit to such filing. Buyer shall be afforded a reasonable opportunity
to review such Form 8-K prior to filing by the Company with the SEC.

 

10



--------------------------------------------------------------------------------

  b.

Other Transactions. The Company shall not enter into, announce or recommend to
its stockholders any agreement, plan, arrangement or transaction in or of which
the terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company to perform its obligations under the Transaction
Documents, including, without limitation, the obligation of the Company to
deliver the Purchase Shares to the Buyer in accordance with the terms of the
Transaction Documents.

 

  c.

Integration. From and after the date of this Agreement, neither the Company, nor
any of its Affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would (i) require registration of the
offer and sale by the Company to the Buyer of any of the Purchase Shares under
the Securities Act, or (ii) cause this offering of the Purchase Shares by the
Company to the Buyer to be integrated with other offerings of securities by the
Company in a manner that would require stockholder approval pursuant to the
rules and regulations of the Principal Market on which any of the securities of
the Company are listed or designated, unless in the case of this clause (ii),
stockholder approval is obtained before the closing of such subsequent
transaction in accordance with the rules of such Principal Market.

 

  d.

Takeover Provisions. No claim will be made or enforced by the Company or, with
the consent of the Company, any other Person, that a Buyer is an “Acquiring
Person” under any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision in effect or hereafter adopted by the Company, or that a
Buyer could be deemed to trigger the provisions of any such plan or arrangement,
in either case solely by virtue of purchasing the Purchase Shares under this
Agreement.

 

  e.

Fees and Reimbursement. The Company will pay Buyer (i) a rate of 50 basis points
per annum on the amount invested on the Closing Date for the first year, and
(ii) a rate of 25 basis points per annum on the amount invested on the Closing
Date annually thereafter, all for so long as the Buyer and its Affiliates
collectively hold at least 60% of the Purchase Shares (or the Common Stock
issuable upon conversion thereof). Notwithstanding the forgoing, Buyer Directors
will not be paid any compensation for serving on the Company’s Board or any of
its committees, and the Company will not reimburse the Buyer Directors for
reasonable out of pocket expenses; provided that to the extent one of the Buyer
Directors is not an employee of Buyer, the Company may compensate such Buyer
Director for their role as a director consistent with other directors, as shall
be reasonably determined by the Company and Buyer.

 

  f.

Transaction Fees. The Company shall, on the Closing Date, reimburse Buyer for
all reasonable fees and out-of-pocket expenses (including legal fees and
expenses) incurred by Buyer in connection with the transaction, not to exceed
$150,000.

 

  g.

Information Rights. The Company will furnish, or cause to be furnished, to the
Buyer such additional information regarding the Buyer’s investment in the
Company as the Buyer may reasonably request.

 

  h.

Conduct of the Business of Company. From the date hereof until the Closing Date,
except (i) as expressly permitted by this Agreement, (ii) as required by
Applicable Laws, or (iii) with the written consent of Buyer (such consent not to
be unreasonably withheld, conditioned or delayed), the Company shall conduct its
business and operations in the ordinary course of business consistent with past
practice and use and use commercially reasonable efforts to (1) preserve intact
its present business organization; (2) maintain good relationships with its
vendors, suppliers, and others having material business relationships with it;
and (3) manage its working capital in the ordinary course of business consistent
with past practice. Without limiting the generality of the foregoing, and,
except as contemplated in this Agreement, during the period from the date of
this Agreement through the Closing Date, without the prior written consent of
Buyer (which consent shall not be unreasonably withheld or delayed), the Company
shall not, and shall not permit any of its Subsidiaries to:

 

  i.

amend any of its Charter Documents;

 

  ii.

split, combine, subdivide or reclassify any of its equity securities;

 

11



--------------------------------------------------------------------------------

  iii.

authorize, sell, issue or grant any equity securities or sell, issue or grant
any option, warrant or right to acquire any equity securities or sell, issue or
grant any security convertible into or exchangeable for equity securities, or
sell, transfer or dispose of, or grant or permit any Lien on, any equity
interest, except upon the exercise or conversion of any equity securities or any
option warrant or right to acquire any equity securities outstanding as of the
date hereof;

 

  iv.

declare, set aside for payment or pay any dividend on, or make any other
distribution in respect of its equity interests or otherwise make any payments
to any holder of such interests in its capacity as such;

 

  v.

take or fail to take any action, the result of which would cause the creation of
a Lien on any of its equity interests;

 

  vi.

make any material change to its financial reporting and accounting methods other
than as required by a change in GAAP;

 

  vii.

make any material change in its Tax reporting or Tax accounting methods,
including making or changing any material Tax elections except as required by
Applicable Law;

 

  viii.

change its entity classification for Tax purposes;

 

  ix.

acquire any Person or other business organization, division or business by
merger, consolidation, purchase of an equity interest or assets, or by any other
manner;

 

  x.

take any action to liquidate, dissolve or wind up its business; or

 

  xi.

commit itself to do any of the foregoing.

 

5.

TRANSFER RESTRICTIONS.

 

  a.

Compliance with Laws. Notwithstanding any other provision of this Section 5,
Buyer covenants that the Purchase Shares and the Common Stock underlying the
Purchase Shares may be disposed of only pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act,
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act, and in compliance with any
applicable state and federal securities laws.

 

  b.

Legends. Any certificates or book entry notations evidencing the Purchase Shares
or the underlying Common Stock shall bear any legend as required by the “blue
sky” laws of any state and a restrictive legend in substantially the following
form, until such time as they are not required under Section 5.c:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS AND ARE
SUBJECT TO CERTAIN TRANSFER RESTRICTIONS SET FORTH IN THE STOCK PURCHASE
AGREEMENT AND REGISTRATION RIGHTS AGREEMENT, EACH DATED MAY __, 2020, IN EACH
CASE BY AND AMONG THE COMPANY AND THE STOCKHOLDERS NAMED THEREIN. THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.

 

  c.

Removal of Legends. The legend set forth in Section 5.b above shall be removed
and the Company shall issue a certificate (or book entry notation, as
applicable) without such legend or any other legend to the holder of the
applicable shares of Common Stock underlying Purchase Shares upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust

 

12



--------------------------------------------------------------------------------

  Company (“DTC”), if (i) such shares are registered for resale under the
Securities Act (provided that, if a Buyer is selling pursuant to the effective
registration statement registering the shares for resale, such Buyer agrees to
only sell such shares in compliance with the Registration Rights Agreement,
(ii) such shares are sold or transferred pursuant to Rule 144, or (iii) such
shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions. Certificates for shares of Preferred Stock subject to legend
removal hereunder will be transmitted by the Company to such Buyer. Certificates
(or book entry notations) for shares of the Company’s common stock subject to
legend removal hereunder may be transmitted by the Company’s transfer agent to
such Buyer by crediting the DTC account of such Buyer’s broker or other DTC
participant as directed by such Buyer.

 

  d.

Standstill.

(a) For so long as Buyer and its Affiliates collectively hold not less than 10%
of the Purchase Shares, the Buyer agrees that none of the Buyer or any of its
Affiliates, shall directly or indirectly:

 

  1.

except at the specific written request of the Company or pursuant to a Competing
Bid, propose to enter into, directly or indirectly, any merger or business
combination involving the Company or any of the Subsidiaries;

 

  2.

acquire additional shares of Common Stock (other than, for the avoidance of
doubt, shares of Common Stock issuable by the Company upon conversion of any
accrued dividends on the Purchase Shares pursuant to the terms thereof) without
the consent of the Board if the effect of such acquisition would be to increase
the percentage of total voting power of the Company represented by all Common
Stock beneficially owned by the Buyer, including any Common Stock issuable upon
the conversion of any Purchase Shares, to more than 19.9% of the Company’s
shares of Common Stock then outstanding;

 

  3.

other than in connection with a Buyer Director’s participation in the Board’s
solicitation of proxies, solicit or participate in the solicitation of proxies
with respect to any Common Stock, or seek to advise or influence any person with
respect to the voting of any Common Stock (other than as otherwise provided or
contemplated by this Agreement or the Voting Agreement);

 

  4.

deposit any Common Stock in a voting trust or, except as otherwise provided or
contemplated by this Agreement or the Voting Agreement, subject any Common Stock
to any arrangement or agreement with any third party with respect to the voting
of such Common Stock;

 

  5.

join a 13D Group (other than a group comprising solely of the Buyer and its
Affiliates) for the purpose of acquiring, holding, voting or disposing of Common
Stock;

 

  6.

except at the specific written request of the Company or pursuant to a Competing
Bid, take any action which would reasonably be expected to require the Company
to make a public announcement regarding the possibility of a business
combination or merger involving the Company or any of its Subsidiaries;

 

  7.

publicly disclose any intention, plan or arrangement inconsistent with any of
the foregoing;

 

  8.

knowingly advise, assist or encourage any other Persons in connection with any
of the foregoing; or

 

13



--------------------------------------------------------------------------------

  9.

publicly request that the Company (or its respective directors, officers,
affiliates, employees or agents), directly or indirectly, amend or waive any
provision of this Section 5.d, unless and until the Person seeking such
amendment or waiver has received the prior written invitation or approval of the
Company.

Notwithstanding anything to the contrary in this Agreement, (i) the prohibitions
in this Section 5.d shall not affect the Buyer’s ability to hold the Purchase
Shares or the Common Stock underlying the Purchase Shares, (ii) the prohibitions
in this Section 5.d shall not prevent the Buyer from making any confidential
offer or proposal to the Board for a potential transaction (including a Change
of Control transaction), and (iii) if (w) a Change of Control of the Company has
occurred, (x) the Company has entered into an agreement providing for a Change
of Control of the Company, or (y) any third party has made a public offer or
proposal (including a tender or exchange offer) or publicly announced an
intention to make any such offer or proposal that would, if consummated, result
in a Change of Control of the Company, then, in each case in this clause (iii),
the prohibitions in this Section 5.d shall immediately terminate without further
force or effect and the Buyer shall be released from compliance therewith. Buyer
and Company agree that the covenants of Buyer set forth in this Section 5.d
supersedes any and all prior or contemporaneous negotiations, commitments,
agreements and writings between Buyer and Company regarding the subject matter
herein, and all such other negotiations, commitments, agreements and writings
will have no further force or effect (including, for the avoidance of doubt, the
standstill provisions set forth in that certain Nondisclosure Agreement, dated
January 21, 2020, by and between the Company and Buyer).

(b) In the event that the Company becomes aware that Buyer has acquired
additional shares of Common Stock in violation of Section 5.d(a)(2), the Company
will promptly provide written notice to the Buyer. Following delivery of such
notice, at the option of the Company, the Buyer must either (i) sell Purchase
Shares or shares of Common Stock to the Company or its designee, as soon as
reasonably practicable after it receives notice thereof from the Company, at the
closing price of the Common Stock on a Trading Market on the day prior to the
date on which the Buyer receives such notice, or (ii) sell such shares to a
third party as soon as reasonably practicable after receiving such notice (which
sale shall not be restricted by Section 5.e), in each case to cause the Buyer’s
beneficial ownership not to exceed the ownership limitations set forth in
Section 5.d(a)(2).

 

  e.

Lock-Up. From the Closing Date until the earlier of (i) May 30, 2024 and
(ii) receipt by the Buyer of a notice of Company redemption of Purchase Shares
pursuant to Section 6 of the Certificate of Designations (the “Termination
Date”), the Buyer hereby agrees not to sell, transfer or otherwise dispose of,
directly or indirectly, any Purchase Shares or underlying shares of Common Stock
or enter into any swap or other arrangement that transfers to another Person any
of the economic consequences of ownership thereof, except (i) to the Company,
(ii) in response to a tender or exchange offer for the Common Stock (other than
a tender or exchange offer by the Buyer or any Buyer Affiliate), (iii) as part
of a merger or other transaction in which all outstanding shares of Common Stock
of the Company are converted into or exchanged for other consideration and is
approved by the stockholders of the Company, (iv) transfers to Affiliates of the
Buyer in accordance with the terms of this Agreement, provided that such
Affiliate agrees to be bound by the terms of this Agreement, or (v) with prior
Board approval.

 

  f.

Regulatory Filings. If any direct or indirect acquisition of Company securities
by the Buyer that is permitted or contemplated by the Transaction Documents
after the date hereof requires any antitrust or other regulatory filings under
Applicable Law, then the Buyer and the Company agree to make any such required
filings and to cooperate with each other in making any such filings and
obtaining and maintaining any related regulatory approvals, consents,
authorizations and the expiration or termination of any statutory waiting
periods relating thereto, including providing one another any information
reasonably required from each other with respect thereto, in each case as
promptly as practicable.

 

14



--------------------------------------------------------------------------------

6.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL SHARES OF COMMON STOCK UNDER THIS
AGREEMENT.

The obligation of the Company hereunder to sell the Purchase Shares is subject
to the satisfaction of each of the following conditions on or before the Closing
Date:

 

  a.

The Buyer shall have executed each of the Transaction Documents and delivered
the same to the Company; and

 

  b.

The representations and warranties of the Buyer in this Agreement shall be true
and correct as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such specific date) and the
Buyer shall have performed, satisfied and complied in all material respects with
the covenants and agreements required by this Agreement to be performed,
satisfied or complied with by the Buyer at or prior to the Closing Date.

 

7.

CONDITIONS TO THE BUYER’S OBLIGATIONS TO PURCHASE SHARES.

The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Closing Date:

 

  a.

The Company shall have executed each of the Transaction Documents and delivered
the same to the Buyer;

 

  b.

The representations and warranties of the Company in this Agreement shall be
true and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date of this Agreement
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such specific date), the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date and no
Material Adverse Effect shall have occurred. The Buyer shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect;

 

  c.

The Company shall have delivered to the Buyer: (i) a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within 5
Business Days of the Closing Date, and (ii) a certificate evidencing the good
standing of the Company in the State of South Carolina issued by the Secretary
of State of the State of South Carolina as of a date within 5 Business Days of
the Closing Date;

 

  d.

The Company shall have delivered to the Buyer: (i) a secretary’s certificate
executed by the Secretary of the Company, dated as of the Closing Date, in a
form reasonably satisfactory to the Buyer and (ii) a written opinion of Wyrick
Robbins Yates & Ponton LLP, dated as of the Closing Date, in a form reasonably
satisfactory to the Buyer; and

 

  e.

The Certificate of Designations shall have been filed with the Secretary of
State of the State of Delaware;

 

  f.

The Company shall have obtained any and all consents and waivers from third
parties necessary in the reasonable judgment of Buyer for consummation of the
transactions contemplated by this Agreement, and any and all authorizations,
approvals or permits of any governmental authority or regulatory body of the
United States or of any state that are required in connection with the lawful
issuance and sale of the Purchase Shares pursuant to this Agreement shall be
obtained and effective as of the Closing, except for “blue sky” law permits and
qualifications that may be properly obtained after such Closing.

 

8.

CERTAIN DEFINED TERMS.

For purposes of this Agreement, the following terms shall have the following
meanings:

 

  a.

“13D Group” means any group of Persons that would be required under
Section 13(d) of the Exchange Act to file a statement on Schedule 13D or
Schedule 13G with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act if such group beneficially owned Voting Stock representing
more than 5% of any class of Voting Stock then outstanding.

 

  b.

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Person specified.

 

15



--------------------------------------------------------------------------------

  c.

“Applicable Law” collectively means, with respect to any Person, any and all
domestic or foreign federal, state or local laws (statutory, common or
otherwise), codes, rules, regulations, and governmental, judicial or
administrative decrees, orders and decisions that are applicable to such Person,
this Agreement, the other Transaction Documents, including the U.S.
Gramm-Leach-Bliley Act of 1999, the U.S. Fair Credit Reporting Act of 1970, the
Health Insurance Portability and Accountability Act of 1996, the Foreign Corrupt
Practices Act of 1977, the U.S. Bank Secrecy Act, orders and guidelines of the
Office of Foreign Assets Control and the USA Patriot Act, and any other
applicable data protection, privacy, consumer protection or confidentiality laws
or regulations (including the rules and regulations of any self-regulatory
organization to which such Person or its securities are subject, including all
applicable Trading Markets).

 

  d.

“Business Day” means any day on which the Principal Market is open for trading
during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

 

  e.

“Buyer Controlled Entity” shall mean an entity of which the Buyer collectively
owns or controls, directly or indirectly, not less than a majority of the
outstanding voting power entitled to vote in the election of directors of such
entity (or, in the event the entity is not a corporation, the governing members,
board or other similar body of such entity).

 

  f.

“Buyer Group” means, collectively, Company and its controlled Affiliates,
including the Buyer and the Buyer Controlled Entities (other than any director,
officer or employee of any of the foregoing).

 

  g.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$250,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

  h.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Permitted Convertible Indebtedness, or other debt securities that are or by
their terms may be convertible or exchangeable into or for Capital Stock that is
not Disqualified Stock, shall not constitute Capital Stock prior to settlement,
conversion or exchange thereof.

 

16



--------------------------------------------------------------------------------

  i.

“Change of Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act but excluding any
employee benefit plan of such person or its Subsidiaries and any person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) shall become, or obtain rights (whether by means of warrants, options
or otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of 50% or more of the
ordinary voting power for the election of directors of the Company (determined
on a fully diluted basis); (b) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Company cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body; (c) a sale, lease
or other transfer, in one transaction or a series of transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any Person; (d) any transaction or series of related transactions in
connection with which (whether by means of merger, consolidation, share
exchange, combination, reclassification, recapitalization, acquisition,
liquidation or otherwise) all of the Capital Stock is exchanged for, converted
into, acquired for, or constitutes solely the right to receive, other
securities, cash or other property, other than any merger, consolidation, share
exchange or combination of the Company pursuant to which the Persons that
directly or indirectly beneficially owned all classes of the Company’s Capital
Stock immediately before such transaction directly or indirectly beneficially
own, immediately after such transaction, more than fifty percent (50%) of the
voting power of the surviving, continuing or acquiring company or other
transferee, as applicable, or the parent thereof, in substantially the same
proportions vis-à-vis each other; or (e) the occurrence of any “fundamental
change” or similar event under any agreement governing Indebtedness.

 

  j.

“Charter Documents” means, collectively, the certificate of incorporation,
articles of incorporation, bylaws, certificate of designations or board
resolutions establishing the terms of any security, certificate of formation,
operating agreement, limited liability company agreement and similar formation
or organizational documents of any entity.

 

  k.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

  l.

“Company Plan” means each “employee benefit plan” (as defined in Section 3(3) of
ERISA, whether or not subject to ERISA) and each other plan, program, contract,
arrangement, agreement or policy relating to stock options, stock purchases,
other equity-based compensation, bonus, incentive, deferred compensation,
employment, severance, retention, change in control, termination, non-qualified
retirement, profit sharing, fringe benefits, disability, medical, life, paid
time off, post-employment or retirement benefits, relocation, educational
assistance, or other benefits or compensation, in each case sponsored,
maintained or contributed to or required to be contributed to by the Company,
any of its Subsidiaries or any of their ERISA Affiliates or with respect to
which the Company, any of its Subsidiaries or any of their ERISA Affiliates has
any liabilities.

 

  m.

“Company Service Provider” means any current or former employee, consultant,
independent contractor, officer or director of the Company or any of its
Subsidiaries.

 

  n.

“Competing Bid” shall mean an offer by any member of the Buyer Group or any 13D
Group to acquire Voting Stock of the Company that, if consummated, would result
in a Change of Control of the Company; provided that such offer follows a
publicly announced offer by any Person (other than any member of the Buyer Group
or any 13D Group) that, if consummated, would result in a Change of Control of
the Company.

 

  o.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

  p.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

17



--------------------------------------------------------------------------------

  q.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the loans mature. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that Company and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

 

  r.

“Environmental Laws” means any and all foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

  s.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

 

  t.

“ERISA Affiliate” means any Person that, together with the Company or any of its
Subsidiaries, would at any relevant time be treated as a single employer under
Section 4001 of ERISA or Section 414 of the Code.

 

  u.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  v.

“Finance Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as finance
leases on a balance sheet of such Person under U.S. GAAP and, for the purposes
of this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with U.S. GAAP.

 

  w.

“FRS Board” means the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

  x.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

  y.

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing.

 

  z.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner

 

18



--------------------------------------------------------------------------------

  of any such primary obligation against loss in respect thereof; provided that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

 

  aa.

“Indebtedness” means, for any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Finance Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Capital Stock in such Person or any other Person (including, without
limitation, Disqualified Stock), or any warrant, right or option to acquire such
Capital Stock, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) the net obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

 

  bb.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, any (a) copyrights and works of authorship, (b) patents and
inventions, (c) trademarks, service marks, trade dress and trade names, together
with the goodwill therein or associated therewith, (d) domain names,
(e) technology, know-how and processes, any and all source code, and (f) with
respect to any of the foregoing, all registrations and applications therefore,
all licenses and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

  cc.

“Interest Rate Agreement” means with respect to any Person, any interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
interest rate hedging agreement or other similar agreement or arrangement, each
of which is (a) for the purpose of hedging the interest rate exposure associated
with such Person’s operations, and (b) not for speculative purposes.

 

  dd.

“Investment” means any advance, loan, extension of credit (by way of guarantee
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person.

 

  ee.

“Knowledge” means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

 

  ff.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
finance lease having substantially the same economic effect as any of the
foregoing).

 

19



--------------------------------------------------------------------------------

  gg.

“Material Adverse Effect” means any effect, change, event, occurrence,
development or state of facts that, individually or in the aggregate with all
other such effects, changes, events, occurrences, developments or states of
fact, has had, or would reasonably be expected to have, (i) a material adverse
effect on the legality, validity, or enforceability of any of the Transaction
Documents, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole on a consolidated basis, or (iii) a material
adverse effect on the Company’s ability to perform on a timely basis its
obligations under any of the Transaction Documents.

 

  hh.

“Materials of Environmental Concern” means any substance, material or waste that
is defined, regulated, governed or otherwise characterized under any
Environmental Law as hazardous or toxic or as a pollutant or contaminant (or by
words of similar meaning and regulatory effect), any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
molds or fungus, and radioactivity, radiofrequency radiation at levels known to
be hazardous to human health and safety.

 

  ii.

“Obligations” means the unpaid principal of and interest on Indebtedness
incurred by the Company or any Subsidiary thereof and all other obligations and
liabilities related thereto.

 

  jj.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury and any successor thereto.

 

  kk.

“Permitted Convertible Indebtedness” means senior unsecured Indebtedness of
Company that (a) as of the date of issuance thereof contains terms, conditions,
covenants, conversion or exchange rights, redemption rights and offer to
repurchase rights, in each case, as are typical and customary for Indebtedness
of such type (in each case, as determined by Company in good faith) and (b) is
convertible or exchangeable into shares of common stock of Company (or other
securities or property following a merger event, reclassification or other
change of the common stock of Company), cash or a combination thereof (such
amount of cash determined by reference to the price of Company’s common stock or
such other securities or property), and cash in lieu of fractional shares of
common stock of Company; provided that (i) such Permitted Convertible
Indebtedness shall have a stated final maturity no earlier than 91 days after
March 3, 2023 and shall not be subject to any conditions that could result in
such stated final maturity occurring on a date earlier than 91 days after
March 3, 2023 (it being understood that any conversion of such Indebtedness
(whether into cash, shares of common stock in Company or any combination
thereof), a repurchase of such Indebtedness on account of the occurrence of a
“fundamental change” or any redemption of such Indebtedness at the option of
Company shall not be deemed to constitute a change in the stated final maturity
thereof), (ii) such Indebtedness shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon any conversion of such Indebtedness (whether into cash,
shares of common stock in Company or any combination thereof), the occurrence of
an event of default or a “fundamental change” or following Company’s election to
redeem such Indebtedness) prior to the date that is 91 days after March 3, 2023,
and (iii) such Indebtedness shall include a 30-day customary (as determined by
Company in good faith) cure period with respect to any cross-default or
cross-acceleration related to the Obligations.

 

  ll.

“Permitted Liens” means any of the following Liens incurred, assumed or suffered
upon any Property, whether now owned or hereafter acquired: (a) Liens for Taxes
not yet due or that are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of the Company or any Subsidiary thereof in conformity with U.S.
GAAP; (b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings; (c) pledges or deposits in connection
with workers’ compensation, unemployment insurance and other social security
legislation; (d) deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business (other than for indebtedness or any Liens
arising under ERISA); (e) easements, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, are not

 

20



--------------------------------------------------------------------------------

  substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company; (f) Liens in existence on the date
hereof listed on in Schedule 3(f) in the Schedule of Exceptions and any renewal
or extension thereof; provided that (i) no such Lien is spread to cover any
additional property after the Closing Date, (ii) the amount of Indebtedness
secured or benefitted thereby is not increased, and (iii) the direct or any
contingent obligor with respect thereto is not changed; (g) Liens securing
Indebtedness incurred to finance the acquisition, improvement or construction of
fixed or capital assets; provided that (i) such Liens shall be created
substantially simultaneously with the acquisition, improvement or construction
of such fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, and (iii) the
amount of Indebtedness secured thereby is not increased; (h) any interest or
title of a lessor or licensor under any lease or license entered into by the
Company or any Subsidiary thereof in the ordinary course of its business and
covering only the assets so leased or licensed; (i) bankers’ Liens, rights of
setoff and other similar Liens existing solely with respect to cash, Cash
Equivalents, securities, commodities and other funds on deposit in one or more
accounts maintained by the Company, in each case arising in the ordinary course
of business in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerages with which such accounts are maintained
securing amounts owing to such banks or financial institutions with respect to
cash management and operating account management or are arising under
Section 4-208 or 4-210 of the UCC on items in the course of collection;
(l) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with the Company, becomes a Subsidiary of the
Company, or acquired by the Company; provided that (i) such Liens were not
created in contemplation of such acquisition, merger, consolidation or
Investment, and (ii) such Liens do not extend to any assets other than those of
such Person; (m) the replacement, extension or renewal of any Lien permitted by
clause (l) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;
(n) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business; and (o) Liens arising from precautionary UCC
financing statements filed under any lease solely covering such leased items.

 

  mm.

“Person” means an individual or entity including any limited liability company,
a partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

  nn.

“Principal Market” means the Nasdaq Global Market; provided however, that in the
event the Company’s Common Stock is ever listed or traded on the New York Stock
Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, the OTC Bulletin Board or either of the OTCQB
Marketplace or the OTCQX marketplace of the OTC Markets Group, then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.

 

  oo.

“Proceeding” means an action, litigation, lawsuit, claim, suit, arbitration,
audit, examination, investigation or proceeding (including a partial proceeding,
such as a deposition), whether commenced or threatened in writing.

 

  pp.

“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Properties or revenues.

 

  qq.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, controller or comptroller of the Company, but in
any event, with respect to financial matters, the chief executive officer, the
chief financial officer, treasurer, controller or comptroller of the Company.

 

  rr.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

  ss.

“SEC” means the United States Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

  tt.

“SEC Filings” means all reports, schedules, forms, statements and other
documents filed or required to be filed or furnished by the Company with the SEC
pursuant to the requirements of the Securities Act or the Exchange Act,
including material filed pursuant to Section 13(a) or 15(c) of the Exchange Act,
in each case, together with all exhibits, supplements, amendments and schedules
thereto, and all documents incorporated by reference therein.

 

  uu.

“Securities Act” means the Securities Act of 1933, as amended.

 

  vv.

“Subsidiary” means any entity (i) the securities or other ownership interests of
which having ordinary voting power to elect a majority of the board of directors
or other persons performing similar functions are at the time directly or
indirectly owned by the Company or (ii) for which the Company directly or
indirectly serves as the managing member or general partner.

 

  ww.

“Swap Agreement” means any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

 

  xx.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

  yy.

“Trading Market” means the over-the-counter market or any national securities
exchange, market or trading or quotation facility on which the Common Stock is
then listed or quoted.

 

  zz.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in the State
of New York, or as the context may require, any other applicable jurisdiction.

 

  aaa.

“Voting Stock” means shares of Common Stock and any other securities of the
Company having the ordinary power to vote in the election of members of the
Board.

 

9.

MISCELLANEOUS.

 

  a.

Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Wilmington, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the

 

22



--------------------------------------------------------------------------------

  validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

  b.

Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

 

  c.

Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

  d.

Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

  e.

Entire Agreement. This Agreement and the other Transactions Documents supersede
all other prior oral or written agreements between the Buyer, the Company, their
Affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. Each of the Company and the Buyer acknowledges and agrees that it has
not relied on, in any manner whatsoever, any representations or statements,
written or oral, other than as expressly set forth in this Agreement.

 

  f.

Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

Benefitfocus, Inc.

100 Benefitfocus Way

Charleston, South Carolina 29492

Attention: Steve Swad, Chief Financial Officer

Facsimile No.:

Telephone No.:

E-Mail:

With a copy (which shall not constitute notice) to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention: Donald R. Reynolds

Facsimile No.:

Telephone No:

E-Mail:

 

23



--------------------------------------------------------------------------------

If to the Buyer:

BuildGroup LLC

3500 Jefferson St., Suite 303

Austin, Texas 78731

Attention: Lanham Napier, Chief Executive Officer

Telephone No.:

E-Mail:

With a copy to (which shall not constitute delivery to the Buyer):

BuildGroup LLC

3500 Jefferson St., Suite 303

Austin, Texas 78731

Attention: Kenneth Herz, General Counsel

Telephone No.:

E-Mail:

and

Shearman & Sterling LLP

1460 El Camino Real, Floor 2

Menlo Park, CA 94025

Attention: Christopher Forrester

Telephone No:

E-Mail:

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.

 

  g.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors. Neither party may assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the other, which shall not be unreasonably withheld or delayed.

 

  h.

No Third-Party Beneficiaries. Except as expressly set forth in Section 9.g, this
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

  i.

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

  j.

Survival. The representations, warranties, agreements and covenants contained
herein shall not survive the closing of the transactions contemplated hereby and
the delivery of the Purchase Shares.

 

24



--------------------------------------------------------------------------------

  k.

Termination. In the event that the Closing Date shall not have occurred within
twenty (20) Business Days of the date of this Agreement, due to the failure to
satisfy any of the conditions set forth in Sections 6 and 7 above, either party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of either party to any other party;
provided, however, that the right to terminate this Agreement under this
Section 9.k shall not be available to either party if such failure to satisfy
any of the conditions set forth in Sections 6 and 7 is the result of a breach of
this Agreement by such party or the failure of any representation or warranty of
such party included in this Agreement to be true and correct in all material
respects. Any termination of this Agreement pursuant to this Section 9.k shall
be effected by written notice from the Company to the Buyer, or the Buyer to the
Company, as the case may be, setting forth the basis for the termination hereof.

 

  l.

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

 

  m.

Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of this
Agreement may be amended other than by a written instrument signed by the
Company and the Buyer. No provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

* * * * *

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused this Preferred Stock
Purchase Agreement to be duly executed as of the date first written above.

 

THE COMPANY: BENEFITFOCUS, INC. By:   /s/ Stephen M. Swad Name:   Stephen M.
Swad Title:   Chief Financial Officer BUYER: BUILDGROUP, LLC   By: BuildGroup
Management, LLC, its investment manager By:   /s/ A. Lanham Napier Name:   A.
Lanham Napier Title:   Chief Executive Officer

[Signature Page to Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Certificate of Designations Exhibit B    Form of
Registration Rights Agreement Exhibit C    Form of Voting Agreement

 

27



--------------------------------------------------------------------------------

EXHIBIT A

Form of Certificate of Designations



--------------------------------------------------------------------------------

Exhibit A

Benefitfocus, Inc.

Certificate of Designations

Series A Convertible Preferred Stock

On [●], 2020, the Board of Directors of Benefitfocus, Inc., a Delaware
corporation (the “Company”), adopted the following resolution designating and
creating, out of the authorized and unissued shares of preferred stock of the
Company, one million seven hundred seventy seven thousand seven hundred seventy
eight (1,777,778) authorized shares of a series of preferred stock of the
Company titled the “Series A Convertible Preferred Stock”:

RESOLVED that, pursuant to the Company’s Certificate of Incorporation and Bylaws
each as currently in effect, and applicable law, a series of preferred stock of
the Company titled the “Series A Convertible Preferred Stock,” and having a par
value of $0.001 per share and an initial number of authorized shares equal to
one million seven hundred seventy seven thousand seven hundred seventy eight
(1,777,778), is hereby designated and created out of the authorized and unissued
shares of preferred stock of the Company, which series has the rights,
designations, preferences, voting powers and other provisions set forth below:

SECTION 1. DEFINITIONS.

“Affiliate” of any Person means any Person, directly or indirectly, Controlling,
Controlled by or under common Control with such Person.

“Business Day” means any day on which the Principal Market is open for trading
during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

“Capital Stock” of any Person means any and all shares of, interests in, rights
to purchase, warrants or options for, participations in, or other equivalents
of, in each case however designated, the equity of such Person, but excluding
any debt securities convertible into such equity.

“Certificate” means any Physical Certificate or Electronic Certificate.

“Certificate of Designations” means this Certificate of Designations, as amended
or supplemented from time to time.

“Certificate of Incorporation” means the Company’s Restated Certificate of
Incorporation, as the same may be further amended, supplemented or restated.



--------------------------------------------------------------------------------

“Change of Control” means any of the following events:

 

  (a)

a “person” or “group” (within the meaning of Section 13(d)(3) of the Exchange
Act), other than the Company, its wholly owned Subsidiaries or a Holder
(together with its Affiliates), has become the direct or indirect “beneficial
owner” (as defined below) of shares of the Company’s Capital Stock representing
more than fifty percent (50%) of the voting power of all of the Company’s
then-outstanding Capital Stock; or

 

  (b)

the consummation of (i) any sale, lease or other transfer, in one transaction or
a series of transactions, of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, to any Person; or (ii) any
transaction or series of related transactions in connection with which (whether
by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of the Capital Stock is exchanged for, converted into, acquired for, or
constitutes solely the right to receive, other securities, cash or other
property; provided, however, that any merger, consolidation, share exchange or
combination of the Company pursuant to which the Persons that directly or
indirectly “beneficially owned” (as defined below) shares of the Company’s
Capital Stock representing more than fifty percent (50%) of the voting power of
all of the Company’s then-outstanding Capital Stock immediately before such
transaction directly or indirectly “beneficially own,” immediately after such
transaction, more than fifty percent (50%) of the voting power of the surviving,
continuing or acquiring company or other transferee, as applicable, or the
parent thereof, in substantially the same proportions vis-à-vis each other as
immediately before such transaction will be deemed not to be a Change of Control
pursuant to this clause (b).

For the purposes of this definition, (x) any transaction or event described in
both clause (a) and in clause (b)(i) or (ii) above (without regard to the
proviso in clause (b)) will be deemed to occur solely pursuant to clause
(b) above (subject to such proviso); and (y) whether a Person is a “beneficial
owner” and whether shares are “beneficially owned” will be determined in
accordance with Rule 13d-3 under the Exchange Act.

“Change of Control Redemption” means the redemption of any share of Convertible
Preferred Stock by the Company pursuant to Section 6(h).

“Change of Control Redemption Date” means the date fixed, pursuant to
Section 6(h), for the redemption of any share of Convertible Preferred Stock by
the Company pursuant to a Change of Control Redemption.

“Change of Control Redemption Notice” has the meaning set forth in Section 6(i).

“Change of Control Redemption Notice Date” means the date on which the Change of
Control Redemption Notice is delivered.

 

2



--------------------------------------------------------------------------------

“Change of Control Redemption Price” means the cash price payable by the Company
to redeem any share of Convertible Preferred Stock upon its Change of Control
Redemption, calculated pursuant to Section 6(h).

“Close of Business” means 5:00 p.m., Charleston, South Carolina time.

“Common Stock” means the common stock, $0.001 par value per share, of the
Company.

“Common Stock Participating Dividend” has the meaning set forth in Section 4(b).

“Company” has the meaning set forth in the preamble.

“Company Redemption” has the meaning set forth in Section 6(a).

“Company Redemption Date” means the date fixed, pursuant to Section 6(c), for
the settlement of the redemption of the Convertible Preferred Stock by the
Company pursuant to a Company Redemption.

“Company Redemption Notice” has the meaning set forth in Section 6(e).

“Company Redemption Notice Date” means, with respect to a Company Redemption of
the Convertible Preferred Stock, the date on which the Company sends the related
Company Redemption Notice pursuant to Section 6(e).

“Company Redemption Price” means the consideration payable by the Company to
redeem any share of Convertible Preferred Stock upon its Redemption, calculated
pursuant to Section 6(d).

“Company Redemption Price Premium” means One Hundred Five Percent (105%).

“Control” (including its correlative meanings “under common Control with” and
“Controlled by”) means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership
or other interests, by contract or otherwise.

“Conversion” means the conversion of the Convertible Preferred Stock pursuant to
Section 8 hereof.

“Conversion Consideration” means, with respect to the conversion of any share of
Convertible Preferred Stock, the type and amount of consideration payable to
settle such conversion, determined in accordance with Section 8.

“Conversion Date” means, with respect to the Conversion of any share of
Convertible Preferred Stock, the first Business Day on which the requirements
set forth in Section 8(c)(i) for such conversion are satisfied.

 

3



--------------------------------------------------------------------------------

“Conversion Price” means $15.00 per share, subject to adjustment for stock
splits, recapitalizations and the like as set forth in Section 8(e).

“Convertible Preferred Stock” has the meaning set forth in Section 3(a).

“Conversion Share” means any share of Common Stock issued or issuable upon
conversion of any share of Convertible Preferred Stock.

“Depositary” means The Depository Trust Company or its successor.

“Dividend” means any Regular Dividend or Participating Dividend.

“Dividend Payment Date” means each Regular Dividend Payment Date with respect to
a Regular Dividend and each date on which any declared Participating Dividend is
scheduled to be paid on the Convertible Preferred Stock.

“Electronic Certificate” means any electronic book-entry maintained by the
Transfer Agent that represents any share(s) of Convertible Preferred Stock.

“Ex-Dividend Date” means, with respect to an issuance, dividend or distribution
on the Common Stock, the first date on which shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such issuance, dividend or distribution (including pursuant to due
bills or similar arrangements required by the relevant stock exchange). For the
avoidance of doubt, any alternative trading convention on the applicable
exchange or market in respect of the Common Stock under a separate ticker symbol
or CUSIP number will not be considered “regular way” for this purpose.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Holder” means a person in whose name any share of Convertible Preferred Stock
is registered in the Register.

“Initial Issue Date” means [•], 2020.

“Initial Stated Value” means forty-five dollars ($45.00) per share of
Convertible Preferred Stock.

“Last Reported Sale Price” of the Common Stock for any Trading Day means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid price and the last ask price per share or, if more than
one in either case, the average of the average last bid prices and the average
last ask prices per share) of the Common Stock on such Trading Day as reported
in composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock is then listed. If the Common Stock is not
listed on a U.S. national or regional securities exchange on such Trading Day,
then the Last Reported Sale Price will be the last quoted bid price per share of
Common Stock on such

 

4



--------------------------------------------------------------------------------

Trading Day in the over-the-counter market as reported by OTC Markets Group Inc.
or a similar organization. If the Common Stock is not so quoted on such Trading
Day, then the Last Reported Sale Price will be the average of the mid-point of
the last bid price and the last ask price per share of Common Stock on such
Trading Day from each of at least three nationally recognized independent
investment banking firms the Company selects in good faith.

“Market Disruption Event” means, with respect to any date, the occurrence or
existence, during the one-half hour period ending at the scheduled close of
trading on such date on the principal U.S. national or regional securities
exchange or other market on which the Common Stock is listed for trading or
trades, of any material suspension or limitation imposed on trading (by reason
of movements in price exceeding limits permitted by the relevant exchange or
otherwise) in the Common Stock or in any options contracts or futures contracts
relating to the Common Stock.

“Officer” means the Chief Executive Officer, the President, the Chief Financial
Officer, the Treasurer, any Assistant Treasurer, the Controller or the Secretary
of the Company.

“Open of Business” means 9:00 a.m., Charleston, South Carolina time.

“Ownership Limitation” has the meaning set forth in Section 8(f)(i).

“Participating Dividend” has the meaning set forth in Section 4(b).

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof. Any division or series of a limited liability company,
limited partnership or trust will constitute a separate “person” under this
Certificate of Designations.

“Physical Certificate” means any certificate (other than an Electronic
Certificate) representing any share(s) of Convertible Preferred Stock registered
in the name of the Holder of such share(s) and duly executed by the Company and
countersigned by the Transfer Agent.

“Preferred Stock Directors” has the meaning set forth in Section 7(a)(i).

“Preferred Stock Director Designation Right Condition” has the meaning set forth
in Section 7(a)(i).

“Principal Market” means the Nasdaq Global Market; provided, however, that in
the event the Company’s Common Stock is ever listed or traded on the New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq
Capital Market, the OTC Bulletin Board or either of the OTCQB Marketplace or the
OTCQX marketplace of the OTC Markets Group, then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.

 

5



--------------------------------------------------------------------------------

“Record Date” means, with respect to any dividend or distribution on, or
issuance to holders of, Convertible Preferred Stock or Common Stock, the date
fixed (whether by law, contract or the Board of Directors or otherwise) to
determine the Holders or the holders of Common Stock, as applicable, that are
entitled to such dividend, distribution or issuance.

“Redemption” means a Company Redemption or a Change of Control Redemption.

“Redemption Notice Date” means a Change of Control Redemption Date or Company
Redemption Date, as applicable.

“Register” has the meaning set forth in Section 3(e).

“Regular Dividend Payment Date” means, with respect to any share of Convertible
Preferred Stock, each March 31st, June 30th, September 30th, and December 31st
of each year, beginning on June 30, 2020 (or beginning on such other date
specified in the Certificate representing such share).

“Regular Dividend Period” means each period from, and including, a Regular
Dividend Payment Date (or, in the case of the first Regular Dividend Period,
from, and including, the Initial Issue Date) to, but excluding, the next Regular
Dividend Payment Date.

“Regular Dividend Rate” means eight percent (8.0%) per annum.

“Regular Dividends” has the meaning set forth in Section 4(a)(i).

“Requisite Stockholder Approval” means any stockholder approval contemplated by
NASDAQ Listing Standard Rule 5635 with respect to the issuance of shares of
Common Stock upon conversion of the Convertible Preferred Stock in contravention
of the limitations imposed by such rule; provided, however, that the Requisite
Stockholder Approval will be deemed to be obtained if, due to any amendment or
binding change in the interpretation of the applicable listing standards of The
NASDAQ Stock Market, any such stockholder approval is no longer required for the
Company to settle all conversions of the Convertible Preferred Stock in shares
of Common Stock without regard to Section 8(f).

“Stated Value” means, with respect to the Convertible Preferred Stock, an amount
initially equal to the Initial Stated Value per share of Convertible Preferred
Stock as adjusted for any stock splits, stock dividends, recapitalizations or
similar transactions with respect to the Convertible Preferred Stock as set
forth in Section 8(e) and, if applicable, as adjusted pursuant to Section 4.

“Trading Day” means any day on which (a) trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then traded; and (b) there is no Market Disruption
Event. If the Common Stock is not so listed or traded, then “Trading Day” means
a Business Day.

 

6



--------------------------------------------------------------------------------

“Transfer Agent” means the Company or its successor or assignee in that
capacity.

SECTION 2. RULES OF CONSTRUCTION. For purposes of this Certificate of
Designations:

(a) “or” is not exclusive;

(b) “will” expresses a command;

(c) the “average” of a set of numerical values refers to the arithmetic average
of such numerical values;

(d) a merger involving, or a transfer of assets by, a limited liability company,
limited partnership or trust will be deemed to include any division of or by, or
an allocation of assets to a series of, such limited liability company, limited
partnership or trust, or any unwinding of any such division or allocation;

(e) words in the singular include the plural and in the plural include the
singular, unless the context requires otherwise;

(f) “herein,” “hereof” and other words of similar import refer to this
Certificate of Designations as a whole and not to any particular Section or
other subdivision of this Certificate of Designations, unless the context
requires otherwise; and

(g) references to currency mean the lawful currency of the United States of
America, unless the context requires otherwise.

SECTION 3. THE CONVERTIBLE PREFERRED STOCK.

(a) Designation; Par Value. A series of stock of the Company titled the “Series
A Convertible Preferred Stock” (the “Convertible Preferred Stock”) is hereby
designated and created out of the authorized and unissued shares of preferred
stock of the Company. The par value of the Convertible Preferred Stock is $0.001
per share.

(b) Number of Authorized Shares. The total authorized number of shares of
Convertible Preferred Stock is one million seven hundred seventy seven thousand
seven hundred seventy eight (1,777,778).

(c) Form, Dating and Certificates.

(i) Form and Date of Certificates Representing Convertible Preferred Stock. Each
Certificate representing any share of Convertible Preferred Stock may bear
notations, legends or endorsements required by law, stock exchange rule or usage
or the Depositary.

 

7



--------------------------------------------------------------------------------

(ii) Certificates.

(1) Generally. The Convertible Preferred Stock will be originally issued
initially in the form of one or more Physical Certificates. Physical
Certificates may be exchanged for Electronic Certificates, and Electronic
Certificates may be exchanged for Physical Certificates upon request by the
Holder thereof pursuant to customary procedures.

(2) Electronic Certificates; Interpretation. For purposes of this Certificate of
Designations, (A) any reference in this Certificate of Designations to the
“delivery” of any Electronic Certificate will be deemed to be satisfied upon the
registration of the electronic book-entry representing such Electronic
Certificate in the name of the applicable Holder; and (B) upon satisfaction of
any applicable requirements of the Delaware General Corporation Law, the
Certificate of Incorporation and the Bylaws of the Company, and any related
requirements of the Transfer Agent, in each case for the issuance of Convertible
Preferred Stock in the form of one or more Electronic Certificates, such
Electronic Certificates will be deemed to be executed by the Company and
countersigned by the Transfer Agent.

(iii) No Bearer Certificates. The Convertible Preferred Stock will be issued
only in registered form.

(d) Method of Payment; Delay When Payment Date is Not a Business Day.

(i) Method of Payment. The Company will pay all cash amounts due on any share of
Convertible Preferred Stock (whether by reason of an accrued dividend, as a
result of a liquidation, by reason of the Ownership Limitation, or otherwise) by
check issued in the name of the Holder thereof; provided, however, that if such
Holder has delivered to the Company, no later than the time set forth in the
next sentence, a written request to receive payment by wire transfer to an
account of such Holder within the United States, then the Company will pay all
such cash amounts by wire transfer of immediately available funds to such
account. To be timely, such written request must be delivered no later than the
Close of Business on the following date: (x) with respect to the payment of any
declared cash Dividend due on a Dividend Payment Date for the Convertible
Preferred Stock, the date that is fifteen (15) calendar days immediately prior
to the Regular Dividend Payment Date in the case of Regular Dividends, and the
related Record Date with respect to Participating Dividends; and (y) with
respect to any other payment, the date that is fifteen (15) calendar days
immediately before the date such payment is due. For the avoidance of doubt, any
wire instructions provided by a Holder to the Company pursuant to this
Section 3(d)(i) shall remain in full force and effect for any future payments to
be made to such Holder until a revocation notice of such wire instructions is
provided by such Holder to the Company in writing.

 

8



--------------------------------------------------------------------------------

(ii) Delay of Payment when Payment Date is Not a Business Day. If the due date
for a payment on any share of Convertible Preferred Stock as provided in this
Certificate of Designations is not a Business Day, then, notwithstanding
anything to the contrary in this Certificate of Designations, such payment may
be made on the immediately following Business Day and no additional interest,
dividend or other amount will accrue or accumulate on such payment as a result
of the related delay. Solely for purposes of the immediately preceding sentence,
a day on which the applicable place of payment is authorized or required by law
or executive order to close or be closed will be deemed not to be a “Business
Day.”

(e) Transfer Agent; Register. The Company or any of its Subsidiaries may act as
the Transfer Agent. The Company will, or will retain another Person (who may be
the Transfer Agent) to act as registrar, who will keep a record (the “Register”)
of the names and addresses of the Holders, the number of shares of Convertible
Preferred Stock held by each Holder and the transfer, exchange, repurchase,
Redemption and Conversion of the Convertible Preferred Stock. Absent manifest
error, the entries in the Register will be conclusive and the Company and the
Transfer Agent may treat each Person whose name is recorded as a Holder in the
Register as a Holder for all purposes. The Register will be in written form or
in any form capable of being converted into written form reasonably promptly.
The Company will promptly provide a copy of the Register to any Holder upon its
request.

(f) Transfers and Exchanges; Transfer Taxes; Certain Transfer Restrictions.

(i) Provisions Applicable to All Transfers and Exchanges.

(1) Generally. Subject to this Section 3(f), shares of Convertible Preferred
Stock represented by any Certificate may be transferred or exchanged from time
to time, and the Company, or any other Person retained by the Company to act as
registrar, will cause each such transfer or exchange to be recorded in the
Register.

(2) No Services Charge; Transfer Taxes. The Company will not impose any service
charge on any Holder for any transfer, exchange or conversion of any share of
Convertible Preferred Stock, but the Company may require payment of a sum
sufficient to cover any transfer tax or similar governmental charge that may be
imposed in connection with any transfer or exchange of shares of Convertible
Preferred Stock, provided, that for the avoidance of doubt, any transfer tax or
similar governmental charge that may be imposed with any conversion of .shares
of Convertible Preferred Stock shall be governed pursuant to Section 9(d)
herein.

(3) Settlement of Transfers and Exchanges. Upon satisfaction of the requirements
of this Certificate of Designations to effect a transfer or exchange of any
share of Convertible Preferred Stock as well as the delivery of all
documentation reasonably required by the Transfer Agent or the Company in order
to effect any transfer or exchange, the Company will cause such transfer or
exchange to be effected as soon as reasonably practicable but in no event later
than the fifth (5th) Business Day after the date of such satisfaction.

 

9



--------------------------------------------------------------------------------

(ii) Transfers of Shares Subject to Redemption or Conversion. Notwithstanding
anything to the contrary in this Certificate of Designations, the Company will
not be required to register the transfer of or exchange any share of Convertible
Preferred Stock:

 

  (1)

that has been surrendered for Conversion; or

 

  (2)

that has been called for Redemption pursuant to a Redemption Notice, except to
the extent that the Company fails to pay the related Redemption Price, as
applicable, when due.

(g) Outstanding Shares.

(i) Generally. The shares of Convertible Preferred Stock that are outstanding at
any time will be deemed to be those shares of Convertible Preferred Stock that,
at such time, have been duly executed by the Company and countersigned by the
Transfer Agent, excluding those shares of Convertible Preferred Stock that have
theretofore been (1) cancelled by the Transfer Agent or delivered to the
Transfer Agent for cancellation; (2) paid in full upon their conversion or
redemption in accordance with this Certificate of Designations; or (3) deemed to
cease to be outstanding to the extent provided in, and subject to
Section 3(g)(ii).

(ii) Shares to Be Converted. If any share of Convertible Preferred Stock is to
be converted, then, at the Close of Business on the Conversion Date for such
conversion (unless there occurs a default in the delivery of the Conversion
Consideration due pursuant to Section 8 upon such conversion): (1) such
Convertible Preferred Stock will be deemed to cease to be outstanding (without
limiting the Company’s obligations pursuant to Section 4(c)); (2) Regular
Dividends will cease to accumulate on such Convertible Preferred Stock from and
after such Conversion Date; and (3) the rights of the Holders of such
Convertible Preferred Stock, as such, will terminate with respect to such
Convertible Preferred Stock, other than the right to receive such Conversion
Consideration as provided in Section 8 (and, if applicable, declared Dividends
as provided in Section 4(c)).

Section 4. DIVIDENDS.

(a) Generally.

(i) Regular Dividends.

(1) Accumulation and Payment of Regular Dividends. Each share of Convertible
Preferred Stock will accrue dividends quarterly in arrears at a rate per annum
equal to the Regular Dividend Rate on the Stated Value with respect to such
share deemed to be in effect commencing on the day immediately following the
most recent Regular Dividend Payment Date, regardless of whether or not declared
or funds are legally available for their payment (such dividends that accumulate
on the Convertible Preferred Stock pursuant to this sentence, “Regular
Dividends”). Subject to the other provisions of this Section 4, such Regular
Dividends will be payable in cash on each Regular Dividend Payment Date,
provided, that if not paid in cash by the respective Regular Dividend

 

10



--------------------------------------------------------------------------------

Payment Date, such accrued Regular Dividends will be deemed to have been paid in
kind, and the Stated Value with respect to each share of Preferred Stock shall
be increased as of the applicable Regular Dividend Payment Date by an amount
equal to the accrued but unpaid Regular Dividend with respect thereto for the
immediately prior Regular Dividend Period (or, if there is not a preceding
Regular Dividend Payment Date as to which such share of Convertible Preferred
Stock was outstanding, on the Initial Stated Value of each such share of
Convertible Preferred Stock). Accrued Regular Dividends will be computed on the
basis of a 360-day year.

(b) Participating Dividends. No dividend or other distribution on the Common
Stock (whether in cash, securities or other property, or any combination of the
foregoing) will be declared or paid on the Common Stock unless, at the time of
such declaration and payment, an equivalent dividend or distribution is declared
and paid, respectively, on each outstanding share of Convertible Preferred Stock
(such a dividend or distribution on such share of Convertible Preferred Stock, a
“Participating Dividend,” and such corresponding dividend or distribution on the
Common Stock, the “Common Stock Participating Dividend”), such that (1) the
Record Date and the payment date for such Participating Dividend occur on the
same dates as the Record Date and payment date, respectively, for such Common
Stock Participating Dividend; and (2) the kind and amount of consideration
payable per share of Convertible Preferred Stock in such Participating Dividend
is the same kind and amount of consideration that would be payable in the Common
Stock Participating Dividend in respect of a number of shares of Common Stock
equal to the number of shares of Common Stock that would be issuable (determined
in accordance with Section 8 but without regard to Section 8(d)(ii) and
Section 8(f)) in respect of one (1) share of Convertible Preferred Stock that is
converted with a Conversion Date occurring on such Record Date (subject to the
same arrangements, if any, in such Common Stock Participating Dividend not to
issue or deliver a fractional portion of any security or other property, but
with such arrangement applying separately to each Holder and computed based on
the total number of shares of Convertible Preferred Stock held by such Holder on
such Record Date).

(c) Treatment of Dividends Upon Redemption or Conversion. If the Redemption Date
or Conversion Date of any share of Convertible Preferred Stock is after a Record
Date for a declared Dividend on the Convertible Preferred Stock and on or before
the next Dividend Payment Date, then the Holder of such share at the Close of
Business on such Record Date will be entitled, notwithstanding the related
Redemption or Conversion, as applicable, to receive, on or, at the Company’s
election, before such Dividend Payment Date, such declared Dividend on such
share in cash; provided, that to the extent such dividend is not paid in cash,
the amount of such dividend shall be added to the Stated Value with respect to
such share in effect on such Redemption Date or Conversion Date. Except as
provided in this Section 4(c) or Section 6(d), Regular Dividends on any share of
Convertible Preferred Stock will cease to accumulate from and after the
Redemption Date or Conversion Date, as applicable, for such share, unless the
Company defaults in the payment of the related Redemption Price or Conversion
Consideration, as applicable.

 

11



--------------------------------------------------------------------------------

Section 5. RIGHTS UPON LIQUIDATION, DISSOLUTION OR WINDING UP.

(a) Generally. If the Company liquidates, dissolves or winds up, whether
voluntarily or involuntarily, then, subject to the rights of any of the
Company’s creditors and the Change of Control Redemption required by
Section 6(g) below, each share, or fraction thereof, of Convertible Preferred
Stock, as applicable, will entitle the Holder thereof to receive payment for the
greater of the amounts set forth in clause (i) and (ii) below out of the
Company’s assets or funds legally available for distribution to the Company’s
stockholders, before any such assets or funds are distributed to, or set aside
for the benefit of, the Common Stock:

(i) the sum of:

(1) the Stated Value per share (or fraction thereof) of Convertible Preferred
Stock; and

(2) all unpaid Regular Dividends that will have accumulated on such share (or
fraction thereof) from the immediately preceding Regular Dividend Payment Date
to, but excluding, the date of such payment; or

(ii) the amount such Holder would have received in respect of the number of
shares of Common Stock that would be issuable (determined in accordance with
Section 8 but without regard to Section 8(d)(ii) and Section 8(f)) upon
conversion of such share (or fraction thereof) of Convertible Preferred Stock
assuming the Conversion Date of such conversion occurs on the date of such
payment.

Upon payment of such amount in full on the outstanding Convertible Preferred
Stock, Holders of the Convertible Preferred Stock will have no rights to the
Company’s remaining assets or funds, if any. If such assets or funds are
insufficient to fully pay such amount on all outstanding shares of Convertible
Preferred Stock, then, subject to the rights of any of the Company’s creditors,
such assets or funds will be distributed ratably on the outstanding shares of
Convertible Preferred Stock in proportion to the full respective distributions
to which such shares would otherwise be entitled.

(b) Certain Business Combination Transactions Deemed to Be a Liquidation. For
purposes of Section 5(a), the Company’s consolidation or combination with, or
merger with or into, or the sale, lease or other transfer of all or
substantially all of the Company’s assets (other than a sale, lease or other
transfer in connection with the Company’s liquidation, dissolution or winding
up) to, another Person will constitute the Company’s liquidation, dissolution or
winding up.

SECTION 6. RIGHT OF THE COMPANY TO REDEEM THE CONVERTIBLE PREFERRED STOCK.

(a) Right to Redeem. Subject to the terms of this Section 6, the Company has the
right, at its election, to redeem, subject to the right of the Holders to
convert the Convertible Preferred Stock pursuant to Section 8 after receipt of
the Company Redemption Notice but prior to such redemption, all, or any number
of shares or fraction thereof that is less than all, of the Convertible
Preferred Stock, at any time and from time to time, on a Company Redemption
Date, for a cash purchase price equal to the Company Redemption Price (such
redemption, a “Company Redemption”).

 

12



--------------------------------------------------------------------------------

(b) Redemption Prohibited in Certain Circumstances. The Company will not call
for Company Redemption, or otherwise send a Company Redemption Notice in respect
of the Company Redemption of, any share of Convertible Preferred Stock pursuant
to this Section 6 unless (i) the Company has sufficient funds legally available,
and is permitted under the terms of its indebtedness for borrowed money, to
fully pay the Company Redemption Price in cash in respect of all shares of
Convertible Preferred Stock called for Company Redemption and (ii) the Last
Reported Sale Price of the Common Stock has been at least 150% of the Conversion
Price then in effect for at least 20 Trading Days (whether or not consecutive)
during any 30 consecutive Trading Day period (including the last Trading Day of
such period) ending on, and including, the Trading Day immediately preceding the
date on which the Company provides a Company Redemption Notice in accordance
with Section 6(e).

(c) Company Redemption Date. The Company Redemption Date for any Company
Redemption will be a Business Day of the Company’s choosing that is no less than
thirty (30) calendar days after the Company Redemption Notice Date for such
Company Redemption, but in no event prior to the fourth year anniversary of the
Initial Issue Date.

(d) Company Redemption Price. The Company Redemption Price for any share of
Convertible Preferred Stock to be repurchased pursuant to a Company Redemption
is an amount in cash equal to (1) the product of (x) the Company Redemption
Price Premium and (y) the Initial Stated Value of such share at the Close of
Business on the Company Redemption Date for such Redemption plus (2) the
difference between the Stated Value then in effect with respect to such share
and the Initial Stated Value, if any, plus (3) accumulated and unpaid Regular
Dividends on such share from the immediately preceding Regular Dividend Payment
Date to, but excluding, such Company Redemption Date (to the extent such
accumulated and unpaid Regular Dividends are not included in the Stated Value
set forth in subclause (2) above). In the event of any fractional shares, the
Company Redemption Price shall be calculated on a pro rata basis.

(e) Company Redemption Notice. To call any share of Convertible Preferred Stock
for Company Redemption, the Company must send to the Holder of such share a
notice of such Company Redemption (a “Company Redemption Notice”). Such Company
Redemption Notice must state:

(1) that such share has been called for Company Redemption, briefly describing
the Company’s Company Redemption right under this Certificate of Designations;

(2) the Company Redemption Date for such Company Redemption;

(3) the Company Redemption Price per share of Convertible Preferred Stock;

(4) if the Company Redemption Date is after a Record Date and on or before the
next Dividend Payment Date, that such Dividend will be paid in accordance with
Section 4(c);

 

13



--------------------------------------------------------------------------------

(5) that such share of Convertible Preferred Stock called for Company Redemption
may be converted at any time before the Close of Business on the Business Day
immediately before the Company Redemption Date (or, if the Company fails to pay
the Company Redemption Price due on such Company Redemption Date in full, at any
time until such time as the Company pays such Company Redemption Price in full);

(6) the Conversion Price in effect with respect to such share on the Company
Redemption Notice Date for such Company Redemption; and

(7) the CUSIP numbers, if any, of the Convertible Preferred Stock.

(f) Selection and Conversion of Convertible Preferred Stock Subject to Partial
Redemption. If less than all shares of Convertible Preferred Stock then
outstanding are called for Company Redemption, then:

(1) the shares of Convertible Preferred Stock to be subject to such Company
Redemption will be redeemed by the Company pro rata; and

(2) if only a portion of the Convertible Preferred Stock is called for Company
Redemption and a portion of such Convertible Preferred Stock is converted, then
the converted portion of such Convertible Preferred Stock will be deemed to be
from the portion of such Convertible Preferred Stock that was called for Company
Redemption.

(g) Payment of the Company Redemption Price. Subject to Section 4(c), the
Company will cause the Company Redemption Price for each share of Convertible
Preferred Stock subject to Company Redemption to be paid to the Holder thereof
on or before the applicable Company Redemption Date.

(h) Redemption of Convertible Preferred Stock upon a Change of Control. Subject
to the other terms of this Section 6, if a Change of Control occurs, then the
Company will redeem, contingent upon and contemporaneously with the consummation
of the Change of Control, but subject to the right of the Holders to convert the
Convertible Preferred Stock pursuant to Section 8 after receipt of the Change of
Control Redemption Notice but prior to such redemption, all of the Convertible
Preferred Stock on the Change of Control Redemption Date for such Change of
Control for a cash purchase price equal to the Change of Control Redemption
Price. The Change of Control Redemption Date for any Change of Control will be
the effective date of the Change of Control and Change of Control Redemption
Price for any share of Convertible Preferred Stock to be redeemed upon a Change
of Control Redemption following a Change of Control is an amount in cash equal
to the greater of (x) the sum of (1) One Hundred and Five Percent (105%) of the
Initial Stated Value of such share at the Close of Business on the Change of
Control Redemption Date for such Change of Control plus (2) the difference
between the Stated Value then in effect with respect to such share and the
Initial Stated Value, if any, plus (3) accumulated and unpaid Regular Dividends
on such share from the immediately preceding Regular Dividend Payment Date to,
but excluding, such Change of Control Redemption Date (to the extent such
accumulated and unpaid Regular Dividends are not included in the Stated Value
set forth in subclause (2) above) and (y) the amount such Holder would have
received in respect of the number of shares of Common Stock that would be
issuable upon conversion of such share of

 

14



--------------------------------------------------------------------------------

Convertible Preferred Stock (determined in accordance with Section 8 but without
regard to Section 8(d)(ii) and Section 8(f)) assuming the Conversion Date of
such conversion occurs on the date of such payment. The Company will cause the
Change of Control Redemption Price for each share of Convertible Preferred Stock
to be redeemed pursuant to a Change of Control Redemption to be paid to the
Holder thereof on or before the later of (i) the applicable Change of Control
Redemption Date and (ii) the date such share is tendered to the Transfer Agent
or the Company.

 

  (i)

Change of Control Redemption Notice. On or before the twentieth (20th) Business
Day before the effective date of a Change of Control, the Company shall send to
each Holder a notice of such Change of Control (a “Change of Control Redemption
Notice”) containing the information set forth in this Section 6(i). Such Change
of Control Redemption Notice must state: (1) a brief description of the events
causing such Change of Control; (2) the effective date of such Change of
Control; (3) the Change of Control Redemption Date for such Change of Control;
(4) the Change of Control Redemption Price per share of Convertible Preferred
Stock; (5) if the Change of Control Redemption Date is after a Record Date for a
declared Dividend on the Convertible Preferred Stock and on or before the next
Dividend Payment Date, that such Dividend will be paid in accordance with
Section 4(c); (6) the Conversion Price in effect on the date of such Change of
Control Redemption Notice and a description and quantification of any
adjustments to the Conversion Price that may result from such Change of Control;
and (7) that shares of Convertible Preferred Stock for which a Change of Control
Redemption Notice has been duly tendered and not duly withdrawn must be
delivered to the Company for the Holder thereof to be entitled to receive the
Change of Control Redemption Price. If the underlying Change of Control has been
terminated or cancelled and the Company has delivered a Change of Control
Redemption Notice with respect to any share(s) of the Convertible Preferred
Stock, the Company shall withdraw such Change of Control Redemption Notice by
delivering a written notice of withdrawal to the Holders at any time before the
Close of Business on Change of Control Redemption Date. Such withdrawal notice
must state: (1) if such share(s) are represented by one or more Physical
Certificates, the certificate number(s) of such Physical Certificates(s); and
(2) the number of shares of Convertible Preferred Stock to be withdrawn, which,
for the avoidance of doubt, shall be no less than all of the outstanding shares
of Convertible Preferred Stock.

SECTION 7. VOTING RIGHTS. The Convertible Preferred Stock will have no voting
rights except as set forth in this Section 7 or as provided in the Certificate
of Incorporation or required by the Delaware General Corporation Law.

(a) Right to Designate Directors.

(i) Generally. For so long as not less than 60% of the shares of Convertible
Preferred Stock originally issued remain outstanding (the “Preferred Stock
Director Designation Right Condition”), the holders of a majority of the then
outstanding shares of Convertible Preferred Stock, voting together as a single
class, shall have the right at any election of directors to elect (A) two (2) of
the

 

15



--------------------------------------------------------------------------------

authorized directors on the Board of Directors of the corporation if the
authorized number of directors on the Board of Directors is nine (9) directors
or fewer, or (B) three (3) of the authorized directors on the Board of Directors
if the authorized number of directors on the Board of Directors is ten
(10) directors (the “Preferred Stock Directors”).

(ii) Removal of the Preferred Stock Directors. At any time, a Preferred Stock
Director may be removed with or without cause only by the affirmative vote or
written consent of a majority of the holders of Convertible Preferred Stock
entitled to elect such director.

(iii) The Right to Call A Special Meeting to Elect Preferred Stock Directors. At
all times when the Preferred Stock Director Designation Right Condition is
satisfied, the Holders representing at least twenty five percent (25%) of the
voting power of the Convertible Preferred Stock will have the right to call a
special meeting of stockholders for the election of Preferred Stock Directors
(including an election to fill any vacancy in the office of Preferred Stock
Directors). Such right may be exercised by written notice, executed by such
Holders delivered to the Company at its principal executive offices.
Notwithstanding anything to the contrary in this Section 7(a)(iii), if the
Company’s next annual or special meeting of stockholders is scheduled to occur
within ninety (90) days after such right is exercised, and the Company is
otherwise permitted to conduct such election at such next annual or special
meeting, then such election will instead be included in the agenda for, and
conducted at, such next annual or special meeting.

(b) Voting.

(i) Generally. The Holders will have the right to vote together as a single
class with the holders of the Common Stock on each matter submitted for a vote
or consent by the holders of the Common Stock, and, for these purposes, (i) the
Convertible Preferred Stock of each Holder will entitle such Holder to be
treated as if such Holder were the holder of record, as of the record or other
relevant date for such matter, of a number of shares of Common Stock equal to
the number of shares of Common Stock that would be issuable (determined in
accordance with Section 8(d), including Section 8(d)(ii)) upon conversion of
such Convertible Preferred Stock assuming such Convertible Preferred Stock were
converted with a Conversion Date occurring on such record or other relevant
date; and (ii) the Holders will be entitled to notice of all matters to be
submitted to a vote of the stockholders in accordance with the Certificate of
Incorporation, the Bylaws of the Company, and the Delaware General Corporation
Law as if the Holders were holders of Common Stock. For the avoidance of doubt,
the voting rights set forth in this Section 7(b) will be limited or eliminated,
as applicable, to the same extent to which the right to convert the Convertible
Preferred Stock is limited or eliminated pursuant to Section 8(f).

(ii) As a Separate Class. While any share of Convertible Preferred Stock is
outstanding, each following event by the Company will require, and cannot be
effected without, the affirmative vote or consent of Holders, representing a
majority of the outstanding shares of Convertible Preferred Stock, if any:

 

16



--------------------------------------------------------------------------------

(1) effect any authorization, creation, or issuance of (or any obligation to
authorize, create, or issue) any securities of the Company having rights,
preferences, or privileges senior to or on a parity with any of the rights,
preferences, or privileges of the Convertible Preferred Stock, whether by
merger, reclassification or otherwise;

(2) effect any alteration, repeal, change, or amendment of the rights,
privileges, or preferences of the Convertible Preferred Stock;

(3) amend, modify, or repeal any provision of the Company’s Certificate of
Incorporation (including this Certificate of Designations) or bylaws in a manner
adverse to the Convertible Preferred Stock;

(4) effect any change in the authorized number of directors of the Company to a
number greater than ten (10);

(5) effect any transactions between the Company, on the one hand, and any of its
Affiliates, on the other hand (excluding (A) any transaction between the Company
and any of its Subsidiaries, (B) any compensation that has been approved by the
Compensation Committee (or any successor committee) of the Board of Directors,
or (C) any transaction approved by either the Audit Committee (or any successor
committee) of the Board of Directors or by a majority of the directors who do
not have an interest adverse to the Company in the relevant transaction);

(6) except as provided herein, declare or pay dividends or make any distribution
with respect to any Capital Stock of the Company at any time the Company has any
indebtedness outstanding;

(7) incur any indebtedness (including any existing indebtedness as of the filing
date of this Certificate of Designations) in excess of $500 million (it being
understood that lease obligations are not considered indebtedness for purposes
hereof), or encumber or grant a security interest in all or substantially all of
the assets of the Company in connection with any such indebtedness of the
Company, excepting such security interests existing on the date of the filing of
this Certificate of Designations; or

(8) agree or consent to any of the actions prohibited by this Section 7(b)(ii);

Section 8. CONVERSION.

(a) Generally. The Convertible Preferred Stock may be converted only pursuant to
the provisions of this Section 8.

 

17



--------------------------------------------------------------------------------

(b) Conversion at the Option of the Holders.

(i) Conversion Right; When Shares May Be Submitted for Conversion. Holders will
have the right to submit all, or any number of shares or fraction thereof that
is less than all, of their shares of Convertible Preferred Stock for Conversion
at any time; provided, however, that, notwithstanding anything to the contrary
in this Certificate of Designations, shares of Convertible Preferred Stock that
are called for (a) Company Redemption may not be submitted for Conversion after
the Close of Business on the Business Day immediately before the related Company
Redemption Date or (b) Change of Control Redemption may not be submitted for
Conversion after the Close of Business on the Business Day immediately before
the related Change of Control Redemption Date; provided, that, in either case,
if the Company fails to pay the Company Redemption Price or the Change of
Control Redemption Price (as applicable) due on such Company Redemption Date or
Change of Control Redemption Date (as applicable) in full, Holders shall have
the right to submit such shares of Convertible Preferred Stock called for
Company redemption for Conversion at any time until such time as the Company
pays such Company Redemption Price or Change of Control Redemption Price (as
applicable) in full.

(ii) A Holder delivering a conversion notice hereunder may specify in such
conversion notice that its election to effect such conversion is contingent upon
the consummation of a Change of Control, in which case such Conversion shall not
occur until such time as such Change of Control has been consummated, and if
such Change of Control is terminated or cancelled, such conversion notice shall
be deemed to be duly withdrawn. For the avoidance of doubt, any such contingent
Conversion shall occur prior to the Change of Control Redemption that would have
otherwise been effected in connection with such Change of Control.

(c) Conversion Procedures.

(i) Requirements for Holders to Exercise Conversion Right.

(1) Generally. To convert any share or fraction thereof of Convertible Preferred
Stock, the Holder of such share must (w) complete, sign and deliver to the
Company a conversion notice; (x) deliver any Physical Certificate(s)
representing such Convertible Preferred Stock to the Company (at which time,
subject to Section 8(b)(ii), such Conversion will become irrevocable); (y)
furnish any endorsements and transfer documents that the Company may require;
and (z) if applicable, pay any documentary or other taxes required pursuant to
Section 9(d).

(2) Conversion Permitted only During Business Hours. Convertible Preferred Stock
may be surrendered for Conversion only after the Open of Business and before the
Close of Business on a day that is a Business Day.

(ii) Treatment of Accumulated Regular Dividends upon Conversion.

(1) No Adjustments for Accumulated Regular Dividends. Without limiting the
operation of Sections 4(a) and 8(d)(i), the Conversion Price will not be
adjusted to account for any accumulated and unpaid Regular Dividends on any
share of Convertible Preferred Stock being converted.

 

18



--------------------------------------------------------------------------------

(2) Conversions Between A Record Date and a Dividend Payment Date. If the
Conversion Date of any share of Convertible Preferred Stock to be converted is
after a Record Date for a declared Dividend on the Convertible Preferred Stock
and on or before the next Dividend Payment Date, then such Dividend will be paid
pursuant to Section 4(c) notwithstanding such conversion. In the event of any
fractional shares, such Dividends shall be calculated on a pro rata basis.

(iii) When Holders Become Stockholders of Record of the Shares of Common Stock
Issuable Upon Conversion. The Person in whose name any share of Common Stock is
issuable upon conversion of any share of Convertible Preferred Stock will be
deemed to become the holder of record of such share as of the Close of Business
on the Conversion Date for such conversion.

(d) Settlement upon Conversion.

(i) Generally. Subject to Section 4(c), Section 8(d)(ii), Section 8(f) and
Section 10(b), the number of shares due upon settlement of the conversion of
each share (or fraction thereof) of Convertible Preferred Stock will consist of
a number of shares of Common Stock equal to the quotient obtained by dividing
(I) the sum of (x) the Stated Value of such share (or fraction thereof) of
Convertible Preferred Stock immediately before the Close of Business on the
Conversion Date for such conversion and (y) an amount equal to accumulated and
unpaid Regular Dividends on such share (or fraction thereof) of Convertible
Preferred Stock to, but excluding, such Conversion Date (but only to the extent
such accumulated and unpaid Regular Dividends are not included in the Stated
Value referred to in the preceding clause (x)); by (II) the Conversion Price. By
way of example, on the Initial Issue Date, each share of Convertible Preferred
Stock shall convert into three (3) shares of Common Stock.

(ii) Payment of Cash in Lieu of any Fractional Share of Common Stock. Subject to
Section 10(b), in lieu of delivering any fractional share of Common Stock
otherwise due upon conversion of any share of Convertible Preferred Stock, the
Company will, to the extent it is legally able to do so and permitted under the
terms of its indebtedness for borrowed money, pay cash in lieu of any fractional
shares of Common Stock resulting from the calculation described in clause (d)(i)
above.

(iii) Delivery of Conversion Consideration. The Company will pay or deliver, as
applicable, the cash or Conversion Shares due upon conversion of any share of
Convertible Preferred Stock on or before the fifth (5th Business Day immediately
after the Conversion Date for such conversion.

 

19



--------------------------------------------------------------------------------

(e) Conversion Price Adjustments.

(i) Events Requiring an Adjustment to the Conversion Price. The Conversion Price
will be adjusted from time to time if the Company issues solely shares of Common
Stock as a dividend or distribution on all or substantially all shares of the
Common Stock, or if the Company effects a stock split or a stock combination of
the Common Stock, then the Conversion Price will be adjusted based on the
following formula:

 

LOGO [g930707g0523104451895.jpg]

where:

 

CP0   =   the Conversion Price in effect immediately before the Close of
Business on the Record Date for such dividend or distribution, or immediately
before the Close of Business on the effective date of such stock split or stock
combination, as applicable; CP1   =   the Conversion Price in effect immediately
after the Close of Business on such Record Date or effective date, as
applicable; OS0   =   the number of shares of Common Stock outstanding
immediately before the Close of Business on such Record Date or effective date,
as applicable, without giving effect to such dividend, distribution, stock split
or stock combination; and OS1   =   the number of shares of Common Stock
outstanding immediately after giving effect to such dividend, distribution,
stock split or stock combination.

If any dividend, distribution, stock split or stock combination of the type
described in this Section 8(e)(i) is declared or announced, but not so paid or
made, then the Conversion Price will be readjusted, effective as of the date the
Board of Directors, or any Officer acting pursuant to authority conferred by the
Board of Directors, determines not to pay such dividend or distribution or to
effect such stock split or stock combination, to the Conversion Price that would
then be in effect had such dividend, distribution, stock split or stock
combination not been declared or announced.

(ii) Stockholder Rights Plans. If any shares of Common Stock are to be issued
upon conversion of any share of Convertible Preferred Stock and, at the time of
such conversion, the Company has in effect any stockholder rights plan, then the
Holder of such share of Convertible Preferred Stock will be entitled to receive,
in addition to, and concurrently with the delivery of, the consideration
otherwise due upon such conversion, the rights set forth in such stockholder
rights plan.

(iii) Determination of the Number of Outstanding Shares of Common Stock. For
purposes of Section 8(e)(i), the number of shares of Common Stock outstanding at
any time will (1) include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock; and (2) exclude shares of
Common Stock held in the Company’s treasury (unless the Company pays any
dividend or makes any distribution on shares of Common Stock held in its
treasury).

 

20



--------------------------------------------------------------------------------

(iv) Notice of Conversion Price Adjustments. Upon the effectiveness of any
adjustment to the Conversion Price pursuant to Section 8(e)(i), the Company
will, as soon as reasonably practicable, but in no event later than ten
(10) Business Days after the date of such effectiveness, send notice to the
Holders containing (1) a brief description of the transaction or other event on
account of which such adjustment was made; (2) the Conversion Price in effect
immediately after such adjustment; and (3) the effective time of such
adjustment.

(f) Restriction on Conversions.

 

  (i)

Limitation on Conversion Right. Notwithstanding anything to the contrary in this
Certificate of Designations, unless and until the Requisite Stockholder Approval
is obtained, or is not, in the opinion of counsel to the corporation, required,
no shares of Common Stock will be issued or delivered upon conversion of any
share of Convertible Preferred Stock of any Holder, and no share of Convertible
Preferred Stock of any Holder will be convertible, in each case to the extent,
and only to the extent, that such issuance, delivery, conversion or
convertibility would result in such Holder or a “person” or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) beneficially owning in excess
of nineteen and nine-tenths percent (19.9%) of the then-outstanding shares of
Common Stock (the restrictions set forth in this sentence, the “Ownership
Limitation”). For these purposes, beneficial ownership and calculations of
percentage ownership will be determined in accordance with Rule 13d-3 under the
Exchange Act. If any Conversion Consideration otherwise due upon the conversion
of any share of Convertible Preferred Stock is not delivered as a result of the
Ownership Limitation, then the Company shall pay all such amounts in cash to the
Holder in accordance with the procedures set forth in Section 3(d) above. Any
purported delivery of shares of Common Stock upon conversion of any share of
Convertible Preferred Stock will be void and have no effect to the extent, and
only to the extent, that such delivery would contravene the Ownership
Limitation. The satisfaction, by a Holder of any share of Convertible Preferred
Stock, of the requirements set forth in Section 8(c)(i) to convert such
Convertible Preferred Stock will be deemed to be a representation, by such
Holder to the Company, that the settlement of such conversion in full and
without regard to this Section 8(f)(i) will not contravene the Ownership
Limitation.

 

  (ii)

Covenant to Seek the Requisite Stockholder Approval. The Company will use its
reasonable best efforts to obtain, at the next meeting of its stockholders held
following its Annual Meeting of Stockholders in 2020, but in no event later than
July 1, 2021, the Requisite Stockholder Approval, including by endorsing its
approval in the related proxy materials. The Company will promptly notify the
Holders if the Requisite Stockholder Approval is obtained.

 

21



--------------------------------------------------------------------------------

SECTION 9. CERTAIN PROVISIONS RELATING TO THE ISSUANCE OF COMMON STOCK.

(a) Equitable Adjustments to Prices. Whenever this Certificate of Designations
requires the Company to calculate the average of the Last Reported Sale Prices,
or any function thereof, over a period of multiple days (including to calculate
an adjustment to the Conversion Price), the Company will make appropriate
adjustments, if any, to those calculations to account for any adjustment to the
Conversion Price pursuant to Section 8(e)(i) that becomes effective, or any
event requiring such an adjustment to the Conversion Price where the Ex-Dividend
Date, effective date or Expiration Date, as applicable, of such event occurs, at
any time during such period.

(b) Reservation of Shares of Common Stock. The Company will reserve, out of its
authorized, unreserved and not outstanding shares of Common Stock, for delivery
upon conversion of the Convertible Preferred Stock, a number of shares of Common
Stock that would be sufficient to settle the conversion of all shares of
Convertible Preferred Stock then outstanding, if any. To the extent the Company
delivers shares of Common Stock held in the Company’s treasury in settlement of
any obligation under this Certificate of Designations to deliver shares of
Common Stock, each reference in this Certificate of Designations to the issuance
of shares of Common Stock in connection therewith will be deemed to include such
delivery.

(c) Status of Shares of Common Stock. Each share of Common Stock delivered upon
conversion of any share of Convertible Preferred Stock will be a newly issued or
treasury share and will be duly and validly issued, fully paid, non-assessable,
free from preemptive rights and free of any lien or adverse claim (except to the
extent of any lien or adverse claim created by the action or inaction of such
Holder or the Person to whom such share of Common Stock will be delivered). If
the Common Stock is then listed on any securities exchange, or quoted on any
inter-dealer quotation system, then the Company will cause each such share of
Common Stock, when so delivered, to be admitted for listing on such exchange or
quotation on such system.

(d) Taxes Upon Issuance of Common Stock. The Company will pay any documentary,
stamp or similar issue or transfer tax or duty due on the issue of any shares of
Common Stock upon conversion of the Convertible Preferred Stock of any Holder,
except any tax or duty that is due because such Holder requests those shares to
be registered in a name other than such Holder’s name.

SECTION 10. CALCULATIONS.

(a) Responsibility; Schedule of Calculations. Except as otherwise provided in
this Certificate of Designations, the Company will be responsible for making all
calculations called for under this Certificate of Designations or the
Convertible Preferred Stock, including determinations of the Conversion Price,
Stated Value and accumulated Regular Dividends on the Convertible Preferred
Stock. The Company will make all calculations in good faith, and, absent
manifest error, its calculations will be final and binding on all Holders. The
Company will provide a schedule of such calculations to any Holder upon written
request.

 

22



--------------------------------------------------------------------------------

(b) Calculations Aggregated for Each Holder. The composition of the Conversion
Consideration due upon conversion of the Convertible Preferred Stock of any
Holder will be computed based on the total number of shares of Convertible
Preferred Stock of such Holder being converted with the same Conversion Date.
For these purposes, any cash amounts due to such Holder in respect thereof will
be rounded to the nearest cent.

(c) Fractional Shares. Any calculation with respect to Dividends on, Redemption
of or Conversion of any fractional shares shall be made on a pro rata basis.

SECTION 11. NOTICES. The Company will send all notices or communications to
Holders pursuant to this Certificate of Designations in writing and delivered
personally, by facsimile or e-mail (with confirmation of receipt from the
recipient, in the case of e-mail), or sent by nationally recognized overnight
courier service to the Holder’s respective addresses shown on the Register.
Notwithstanding anything in the Certificate of Designations to the contrary, any
defect in the delivery of any such notice or communication will not impair or
affect the validity of such notice or communication and the failure to give any
such notice or communication to all the Holders will not impair or affect the
validity of such notice or communication to whom such notice is sent.

SECTION 12. NO OTHER RIGHTS. The Convertible Preferred Stock will have no
rights, preferences or voting powers except as provided in this Certificate of
Designations or the Certificate of Incorporation or as required by applicable
law.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be duly executed as of the date first written above.

 

BENEFITFOCUS, INC. By:       Name: [__________]   Title:   [__________]

[Signature Page to Certificate of Designations]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit B

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [•], 2020, by and
between Benefitfocus, Inc., a Delaware corporation (the “Company”), and
BuildGroup LLC (the “Buyer”).

RECITALS

 

  A.

Upon the terms and subject to the conditions of the Purchase Agreement (as
defined below), the Company has agreed to issue to the Buyer, and the Buyer has
agreed to purchase from the Company, 1,777,778 shares of Preferred Stock (as
defined below) (the “Purchase Shares”).

 

  B.

To induce the Buyer to enter into the Purchase Agreement, the Company has agreed
to provide certain registration rights with respect to the Purchase Shares under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), and applicable state securities laws.

 

  C.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1. DEFINITIONS.

All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

  a.

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Person specified.

 

  b.

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

  c.

“Conversion Shares” means any shares of Common Stock issued or issuable upon the
conversion of Preferred Stock.

 

  d.

“Person” means any person or entity including any corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.

 

  e.

“Preferred Stock” means the Series A convertible preferred stock of the Company,
par value $0.001 per share.

 

  f.

“Prospectus” means the base prospectus, including all documents incorporated
therein by reference, included in any Registration Statement (as hereinafter
defined), as it may be supplemented by a prospectus supplement, together with
any then-issued “issuer free writing prospectus(es),” as defined in Rule 433 of
the Securities Act, relating to the Registrable Securities.

 

  g.

“Purchase Agreement” means the Preferred Stock Purchase Agreement by and between
the parties hereto, dated as of the date hereof.

 

  h.

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more registration statements of the Company in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement(s) by the U.S. Securities and
Exchange Commission (the “SEC”).

 

  i.

“Registrable Securities” means the Conversion Shares and any shares of capital
stock issued or issuable with respect to the Purchase Shares as a result of any
stock split, stock dividend, recapitalization, reclassification, merger,
consolidation, exchange or similar event.



--------------------------------------------------------------------------------

  j.

“Registration Statement” means one or more registration statements of the
Company covering the sale of the Registrable Securities.

2. REGISTRATION.

 

  a.

Mandatory Registration. The Company shall, within thirty (30) calendar days from
the date of the Purchase Agreement, prepare and file with the SEC a Registration
Statement covering the resale of all of the Registrable Securities so as to
permit the resale of such Registrable Securities by the Buyer, including but not
limited to under Rule 415 under the Securities Act (“Rule 415”). Each
Registration Statement filed hereunder shall be on Form S-3, or if Form S-3 is
not then available to the Company, on Form S-1 or such other form of
registration statement as is then available to effect a registration for resale
of such Registrable Securities. The Buyer and its counsel shall have had a
reasonable opportunity to review and comment upon such Registration Statement or
any amendment to such Registration Statement and any related prospectus prior to
its filing with the SEC. The Buyer shall furnish all information reasonably
requested by the Company for inclusion therein. The Company shall use its
reasonable best efforts to (a) cause the Registration Statement to be declared
effective as soon as practicable after the filing thereof, and (b) if
applicable, keep the Registration Statement effective pursuant to Rule 415 and
available for sales of all of the Registrable Securities at all times until the
earlier of (i) the date on which the Buyer shall have sold, either publicly
pursuant to the Registration Statement or pursuant to Rule 144 under the
Securities Act (“Rule 144”), all the Registrable Securities, or (ii) the date on
which the Buyer can sell all of its Registrable Securities under Rule 144
without restriction during any ninety (90) day period (collectively, the
“Registration Period”). When effective, each Registration Statement (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

  b.

Rule 424 Prospectus. The Company shall, as required by applicable securities
regulations, from time to time file with the SEC, pursuant to Rule 424
promulgated under the Securities Act, a prospectus, including any amendments or
prospectus supplements thereto, to be used in connection with sales of the
Registrable Securities under any Registration Statement. The Buyer and its
counsel shall have five (5) business days to review and comment upon such
prospectus prior to its filing with the SEC, and the Company shall give due
consideration to all such comments. If the Buyer has comments on such
prospectus, the Buyer shall use its reasonable best efforts to provide such
comments within five (5) business days from the date the Buyer receives the
final version of such prospectus.

 

  c.

Sufficient Number of Shares Registered. In the event the number of shares
available under the Registration Statement filed by the Company pursuant to
Section 1(a) (the “Initial Registration Statement”) is insufficient to cover all
of the Registrable Securities outstanding from time to time, the Company shall
amend the Initial Registration Statement or file a new Registration Statement (a
“New Registration Statement”), so as to cover all of such Registrable Securities
as soon as practicable, but in any event not later than ten (10) business days
after the necessity therefor arises and the Company’s financial statements as
filed with the SEC are current as would be required by such New Registration
Statement, subject to any limits that may be imposed by the SEC pursuant to Rule
415 under the Securities Act. The Company shall use its reasonable best efforts
to cause such amendment and/or New Registration Statement to become effective as
soon as practicable following the filing thereof.

3. RELATED OBLIGATIONS.

With respect to any Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2(a), the Company shall use
its reasonable best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

 

2



--------------------------------------------------------------------------------

  a.

The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and any
prospectus used in connection with such Registration Statement, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, subject to Permitted Delays (as defined below) and
Section 3(e) hereof and, during the Registration Period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. Should the Company
file a post-effective amendment to any Registration Statement, the Company will
use its reasonable best efforts to have such filing declared effective by the
SEC within thirty (30) consecutive business days following the date of filing,
which such period shall be extended for an additional thirty (30) business days
if the Company receives a comment letter from the SEC in connection therewith.
If, beyond normal quarterly closed trading windows under the Company’s Insider
Trading Policy, as amended from time to time, there is (i) material non-public
information regarding the Company which the Company’s Board of Directors
reasonably determines not to be in the Company’s best interest to disclose and
which the Company is not otherwise required to disclose or (ii) a significant
business opportunity (including, but not limited to, the acquisition or
disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
the Company which the Company’s Board of Directors reasonably determines not to
be in the Company’s best interest to disclose and which the Company would be
required to disclose under a Registration Statement, then the Company may
postpone or suspend filing or effectiveness of such Registration Statement or
use of the prospectus under such Registration Statement for a period not to
exceed thirty (30) consecutive days, provided that the Company may not postpone
or suspend its obligation under this Section 3(a) for more than sixty (60) days
in the aggregate during any twelve (12) month period (each, a “Permitted
Delay”).

 

  b.

The Company shall submit to the Buyer for review and comment any disclosure in
any Registration Statement, and all amendments and supplements thereto,
containing information provided by the Buyer for inclusion in such document and
any descriptions or disclosure regarding the Buyer, the Purchase Agreement,
including the transaction contemplated thereby, or this Agreement at least five
(5) business days prior to their filing with the SEC, and not file any document
in a form to which any of the Buyer reasonably and timely objects. Upon request
of the Buyer, the Company shall provide to the Buyer all disclosure in any
Registration Statement and all amendments and supplements thereto, at least five
(5) business days prior to their filing with the SEC, and not file any document
in a form to which the Buyer reasonably and timely objects. If the Buyer has
comments on any Registration Statement and any amendments or supplements
thereto, the Buyer shall use its reasonable best efforts to comment thereon
within five (5) business days from the date the Buyer receives the final version
thereof. The Company shall furnish to the Buyer, without charge, any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, except if such notice
and the contents thereof shall be deemed to constitute material non-public
information.

 

  c.

The Company shall furnish to the Buyer, (i) promptly after the same is prepared
and filed with the SEC, at least one copy of any Registration Statement and any
amendment(s) thereto, including all financial statements and schedules, all
documents incorporated therein by reference and all exhibits, (ii) upon the
effectiveness of any amendment(s) to a Registration Statement, a copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Buyer may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as a Buyer may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by the Buyer.
The filing by the Company of any Registration Statement and Prospectus and any
amendment or supplement thereto with the SEC shall be deemed to be delivery to
the Buyer under this Section 3(c).

 

3



--------------------------------------------------------------------------------

  d.

The Company shall use reasonable best efforts to (i) register and qualify,
unless an exemption from registration and qualification is available, the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Buyer reasonably requests, (ii) subject to Permitted Delays, prepare and file in
those jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Buyer or any transferee permitted by Section 9 who holds Registrable
Securities of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 

  e.

As promptly as reasonably practicable after becoming aware of such event or
facts, the Company shall notify the Buyer in writing (a) when a Registration
Statement has become effective and when any post-effective amendments and
supplements thereto become effective, (b) of any request by the SEC or any state
securities authority for post-effective amendments and supplements to a
Registration Statement and prospectus or for additional information after such
Registration Statement has become effective, (c) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
(d) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities, for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (e) of the filing of a post-effective amendment to such Registration
Statement, or (f) if the Company has determined that the Prospectus included in
any Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. As promptly as reasonably practical
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of premature disclosure of such
event or facts) prepare a prospectus supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and, upon
the Buyer’s request, deliver a copy of such prospectus supplement or amendment
to the Buyer. In providing this notice to the Buyer, the Company shall not
include any other information about the facts underlying the Company’s
determination and shall not in any way communicate any material nonpublic
information about the Company or the Common Stock to the Buyer. The Company
shall also promptly notify the Buyer in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Buyer by facsimile
or e-mail on the same day of such effectiveness), (ii) of any request by the SEC
for amendments or supplements to any Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate. In no event shall the delivery of a notice under this
Section 3(e), or the resulting unavailability of a Registration Statement,
without regard to its duration, for disposition of securities by the Buyer be
considered a breach by the Company of its obligations under this Agreement.

 

  f.

The Company shall use its reasonable best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of any Registration Statement,
or the suspension of the qualification of any Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest practical time and to
notify the Buyer of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

 

4



--------------------------------------------------------------------------------

  g.

The Company shall (i) cause all the Registrable Securities to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities if the Principal
Market (as such term is defined in the Purchase Agreement) is an automated
quotation system. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.

 

  h.

The Company shall cooperate with the Buyer to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legend) representing
the Registrable Securities disposed of pursuant to any Registration Statement
and enable such certificates to be in such denominations or amounts as the Buyer
may reasonably request and registered in such names as the Buyer may request.

 

  i.

If reasonably requested by the Buyer, the Company shall (i) promptly incorporate
in a prospectus supplement or post-effective amendment to any Registration
Statement such information as the Buyer believes should be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities; (ii) make all required
filings of such prospectus supplement or post-effective amendment as promptly as
practicable once notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment; and (iii) supplement or make amendments
to any Registration Statement (including by means of any document incorporated
therein by reference).

 

  j.

The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities in the United States
as may be necessary to consummate the disposition of such Registrable
Securities.

 

  k.

If reasonably requested by the Buyer at any time, the Company shall deliver to
the Buyer a written confirmation from the Company’s counsel of whether or not
the effectiveness of any Registration Statement has lapsed at any time for any
reason (including, without limitation, the issuance of a stop order) and whether
or not such Registration Statement is currently effective and available to the
Company for sale of all of the Registrable Securities.

 

  l.

The Company agrees to take all other actions reasonably requested by Buyer to
expedite and facilitate disposition by the Buyer of Registrable Securities
pursuant to any Registration Statement.

4. OBLIGATIONS OF THE BUYER.

 

  a.

The Buyer will furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as reasonably requested by the Company in
order to effect the registration of such Registrable Securities. The Company
shall notify the Buyer in writing of any other information the Company
reasonably requires from the Buyer in connection with any Registration Statement
hereunder. The Buyer will as promptly as practicable notify the Company of any
material change in that information, other than changes in its ownership of
Common Stock, unless such ownership information is reasonably requested by the
Company to amend or supplement any Registration Statement or Prospectus.

 

  b.

The Buyer agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any amendments and
supplements to any Registration Statement hereunder.

 

5



--------------------------------------------------------------------------------

5. EXPENSES OF REGISTRATION.

All reasonable expenses of the Company, other than sales or brokerage
commissions incurred by the Buyer, including fees and disbursements of one
counsel for the Buyer (not to exceed $25,000), incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company, shall be paid by the Company.

6. INDEMNIFICATION.

 

  a.

To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Buyer, each Person, if any, who controls
the Buyer, the members, the directors, officers, partners, employees, agents,
representatives of the Buyer and each Person, if any, who controls the Buyer
within the meaning of the Securities Act or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement (with the prior
consent of the Company, such consent not to be unreasonably withheld) or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency or body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in any Registration
Statement, final Prospectus (as amended or supplemented, if the Company files
any amendment thereof or supplement thereto with the SEC) or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered, or the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to any Registration Statement, or (iii) any material violation by the Company of
this Agreement (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse each Indemnified Person
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (A) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information about the Buyer furnished in writing to the
Company by the Buyer or such Indemnified Person expressly for use in connection
with the preparation of any Registration Statement, Prospectus or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company; (B) with respect to any superseded prospectus, shall
not inure to the benefit of any such person from whom the person asserting any
such Claim purchased the Registrable Securities that are the subject thereof (or
to the benefit of any other Indemnified Person) if the untrue statement or
omission of material fact contained in the superseded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Indemnified Person was promptly advised in writing not to
use the incorrect prospectus prior to the use giving rise to a violation and
such Indemnified Person, notwithstanding such advice, used it; (C) shall not be
available to the extent such Claim is based on a failure of the Buyer to
deliver, or to cause to be delivered, the prospectus made available by the
Company, if such prospectus was theretofore made available by the Company
pursuant to Section 3(c) or Section 3(e); and (D) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the Buyer
pursuant to Section 9.

 

6



--------------------------------------------------------------------------------

  b.

In connection with any Registration Statement or Prospectus, the Buyer and any
transferee permitted by Section 9, severally and not jointly, agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signed such Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (collectively and together with an Indemnified Person, an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
about the Buyer provided by the Buyer and furnished to the Company by the Buyer
expressly for inclusion in such Registration Statement (which, for the avoidance
of doubt, shall consist solely of the name of the Buyer, the number of shares to
be sold pursuant to such Registration Statement, and the expected plan of
distribution) or from the failure of the Buyer to deliver or to cause to be
delivered the prospectus made available by the Company, if such prospectus was
timely made available by the Company pursuant to Section 3(c) or Section 3(e);
and, subject to Section 6(d), the Buyer will reimburse any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
further, however, that the Buyer shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
amount of proceeds actually received by the Buyer as a result of the sale of
Registrable Securities pursuant to such registration statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Buyer pursuant to Section 9.

 

  c.

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Section 6 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding) involving a Claim, such Indemnified
Person or Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person or the Indemnified Party, as
the case may be, and upon such notice, the indemnifying party shall not be
liable to the Indemnified Person or Indemnified Party for any legal or other
expenses subsequently incurred by the Indemnified Person or Indemnified Party in
connection with the defense thereof; provided, however, that an Indemnified
Person or Indemnified Party (together with all other Indemnified Persons and
Indemnified Parties that may be represented without conflict by one counsel)
shall have the right to retain its own counsel with the fees and expenses to be
paid by the indemnifying party, if, in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or claim.
The indemnifying party shall keep the Indemnified Party or Indemnified Person
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or

 

7



--------------------------------------------------------------------------------

  proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

  d.

The indemnification required by this Section 6 shall be made by payments at
least as frequently as every thirty (30) days of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred. Any person receiving a payment pursuant to
this Section 6 which person is later determined to not be entitled to such
payment shall return such payment (including reimbursement of expenses) as
promptly as practicable to the person making it.

 

  e.

The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7. CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any party who was not guilty of fraudulent misrepresentation;
and (ii) contribution by any seller of Registrable Securities shall be limited
in amount to the net amount of proceeds actually received by such seller from
the sale of such Registrable Securities.

8. REPORTS AND DISCLOSURE UNDER THE SECURITIES ACT

With a view to making available to the Buyer the benefits of Rule 144 or any
other similar rule or regulation of the SEC that may at any time permit the
Buyer to sell securities of the Company to the public without registration, the
Company agrees, at the Company’s sole expense, to:

 

  a.

use its reasonable best efforts to make and keep public information available,
as those terms are understood and defined in Rule 144;

 

  b.

use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing of such reports and other documents is required to satisfy the
current public information requirements of Rule 144;

 

  c.

furnish to the Buyer so long as the Buyer owns Registrable Securities, as
promptly as practicable at Buyer’s request, (i) a written statement by the
Company that it has complied in all material respects with the requirements of
Rule 144(c)(1)(i) and (ii), and (ii) such other information, if any, as may be
reasonably requested to permit the Buyer to sell such securities pursuant to
Rule 144 without registration; and

 

8



--------------------------------------------------------------------------------

  d.

take such additional action as is reasonably requested by the Buyer to enable
the Buyer to sell the Registrable Securities pursuant to Rule 144, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s Transfer Agent as may be
reasonably requested from time to time by the Buyer and otherwise provide
reasonable cooperation to the Buyer and the Buyer’s broker to effect such sale
of securities pursuant to Rule 144.

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Buyer shall, whether or not
it is pursuing any remedies at law, be entitled to seek equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

9. ASSIGNMENT OF REGISTRATION RIGHTS.

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyers holding a majority of
the Registrable Securities; provided, however, that the Company may assign this
Agreement at any time in connection with the sale or acquisition of the Company,
whether by merger, reorganization, restructuring, consolidation, financing or
otherwise, without the consent of the Buyer, provided that the successor or
acquiring Person agrees in writing to assume all of the Company’s rights and
obligations under this Agreement. Any transaction, whether by merger,
reorganization, restructuring, consolidation, financing or otherwise, whereby
the Company remains the surviving entity immediately after such transaction
shall not be deemed an assignment. The Buyer may assign its rights under this
Agreement to any transferee or holder of the Registrable Securities without the
prior written consent of the Company; provided that such transferee or holder of
the Registrable Securities executes and delivers an additional counterpart
signature page to this Agreement, and thereafter such transferee or holder shall
be deemed a “Buyer” and a party hereunder.

9. AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the holders of a
majority of the then-outstanding Registrable Securities.

10. ADDITIONAL REGISTRATION STATEMENTS.

During the period beginning on the date hereof and ending on the last day of the
Registration Period, if at any time there is not an effective Registration
Statement available for the resale of the Registrable Securities under the
Securities Act, the Company shall not file a registration statement or an
offering statement under the Securities Act relating to securities that are not
the Registrable Securities (other than a registration statement on Form S-8, or
such supplements or amendments to registration statements that are outstanding
and have been declared effective by the SEC as of the date hereof, solely to the
extent necessary to keep such registration statements effective and available).

11. MISCELLANEOUS.

 

  a.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) business day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Company:

Benefitfocus, Inc.

100 Benefitfocus Way

 

9



--------------------------------------------------------------------------------

Charleston, South Carolina 29492

Attention: Steve Swad, Chief Financial Officer

Facsimile No.:

Telephone No.:

E-Mail:

With a copy (which shall not constitute notice) to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention: Donald R. Reynolds

Facsimile No.:

Telephone No:

E-Mail:

If to the Buyer:

BuildGroup LLC

3500 Jefferson, Suite 303

Austin, Texas 78731

Attention: Lanham Napier, Chief Executive Officer

Telephone No.:

E-Mail:

With a copy to (which shall not constitute delivery to the Buyer):

Shearman & Sterling LLP

1460 El Camino Real 2nd floor,

Menlo Park, CA 94025

Attention: Christopher Forrester

Telephone No:

E-Mail:

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) business day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.

 

  b.

No provision of this Agreement may be amended other than by a written instrument
signed by the Company and the Buyer. No provision of this Agreement may be
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

10



--------------------------------------------------------------------------------

  c.

The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Company and its stockholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Wilmington, for the
adjudication of any dispute hereunder or in connection herewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

  d.

This Agreement, the Purchase Agreement, and the Voting Agreement (the
“Transaction Documents”) supersede all other prior oral or written agreements
between the Buyer, the Company, their Affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. Each of the Company and the Buyer
acknowledges and agrees that it has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in this Agreement.

 

  e.

Subject to the requirements of Section 9, this Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors. Neither
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other, which shall not be unreasonably withheld
or delayed.

 

  f.

Notwithstanding anything to the contrary contained herein, if the Company shall
issue Purchase Shares to persons other than the Buyer pursuant to the Purchase
Agreement, any purchaser of such Purchase Shares shall become a party to this
Agreement by executing and delivering an additional counterpart signature page
to this Agreement and shall be deemed a “Buyer” and a party hereunder.

 

  g.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

 

  h.

This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile or pdf (or other electronic reproduction)
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or pdf (or other electronic reproduction) signature.

 

11



--------------------------------------------------------------------------------

  i.

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

  j.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

 

  k.

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

THE COMPANY: BENEFITFOCUS, INC. By:                                   
                                     Name:   Title:  

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

THE BUYER: BUILDGROUP LLC By: BuildGroup Management, LLC, its investment manager
By:                                                                        
Name:   Title:  

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

Form of Voting Agreement



--------------------------------------------------------------------------------

Exhibit C

CO-SALE AND VOTING AGREEMENT

THIS CO-SALE AND VOTING AGREEMENT (the “Agreement”) is made and entered into as
of this [•] day of [•], 2020, by and among Benefitfocus, Inc., a Delaware
corporation (the “Company”), BuildGroup LLC, a Delaware limited liability
company (“BuildGroup”), and Mason R. Holland, Jr. (“Holland” and, together with
BuildGroup, the “Stockholders”).

RECITALS

WHEREAS, BuildGroup desires to purchase Series A Convertible Preferred Stock of
the Company, and as a condition and inducement to that transaction, the parties
hereto desire to enter into this Agreement to set forth their agreements and
understandings with respect to, among other things, how shares of the Company’s
capital stock held by such parties will be voted in connection with the election
for directors to the Company’s board of directors (the “Board”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and certain other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Voting Provisions Regarding Board of Directors.

1.1. General. Each Stockholder agrees to vote, or cause to be voted, all Shares
(as defined below) beneficially owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to carry into effect the intent of this Agreement.
For purposes of this Agreement, the term “Shares” shall mean and include any
securities of the Company the holders of which are entitled to vote for members
of the Board, including without limitation, all shares of common stock and
preferred stock, by whatever name called, now owned or subsequently acquired by
a Stockholder, however acquired, whether through stock splits, stock dividends,
reclassifications, recapitalizations, similar events or otherwise.

1.2. Board Composition. Each Stockholder agrees to (A) nominate, or cause to be
nominated, and (B) vote, or cause to be voted, all Shares over which such
Stockholder has voting control, in favor of the following persons for election
to the Board from time to time and at all times, at each annual or special
meeting of stockholders at which an election of directors is held, or in
connection with any other action (including the execution of written consents of
the stockholders) taken for the purpose of electing directors to the Board:

(a) As long as BuildGroup and its Affiliates own beneficially at least 60% of
the Company’s outstanding Series A Convertible Preferred Stock originally
purchased by it (or the common stock issuable upon conversion thereof), (A) two
(2) of the authorized directors on the Board of Directors of the corporation if
the Board consists of nine (9) directors or fewer, or (B) three (3) of the
authorized directors on the Board of Directors if the Board consists of ten
(10) directors, it being agreed that the Board shall initially consist of seven
(7) directors and the two (2) individuals designated by BuildGroup shall
initially be A. Lanham Napier (“Napier”) and vacant (any such designee other
than Napier to be reasonably acceptable to Holland); and

(b) As long as Holland and his Affiliates continue to beneficially own a
majority of the common stock beneficially owned by them on the date of this
Agreement, Holland or his designee (such designee to be reasonably acceptable to
BuildGroup). For the avoidance of doubt, the total number of common stock
Holland and his Affiliates beneficially own on the date of this Agreement is
2,756,586 shares of common stock.

1.3. Failure to Nominate a Board Member; Vacancies. In the absence of any
nomination from the persons or groups with the right to nominate a director as
specified above, the director previously nominated by them and then serving
shall be renominated if still eligible to serve as provided herein. Any vacancy
for a director position to be nominated by the persons or groups set forth above
shall be filled by the vote of the Board immediately following delivery by such
persons or groups of a notice of nomination.



--------------------------------------------------------------------------------

1.4. Removal of Board Members. Any Stockholder having the right to designate a
director pursuant to Section 1.2 hereof shall have the right to request the
resignation or, if permitted by the Bylaws of the Company (“Bylaws”), removal of
such director so designated in writing, reasonably prior to any such election,
to any other Stockholder party hereto. In such event, each of the Stockholders
shall vote all Shares held by such Stockholder, or over which such Stockholder
has the power to vote, in whatever manner as shall be necessary, as permitted by
the Bylaws, to cause the removal of such director, whether at any annual or
special meeting called at which an election of directors is held, or in
connection with any other action (including the execution of written consents)
taken for the purpose of removing such director. In the event of the
resignation, death, removal, or disqualification of a director, the Stockholder
which had the right to designate such director pursuant to Section 2 shall
promptly designate a new director and, after written notice of the nomination
has been given by such Stockholder to each of the parties hereto, each
Stockholder will vote all Shares held by such Stockholder, or over which such
Stockholder has the power to vote, in whatever manner as shall be necessary to
elect such designee to the Board.

1.5. Vote to Increase Authorized Common Stock. Each Stockholder shall vote or
cause to be voted all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to increase the number of authorized shares of
common stock from time to time to ensure that there will be sufficient shares of
common stock available for conversion of all of the shares of Series A
Convertible Preferred Stock outstanding at any given time.

1.6. No Liability for Election of Recommended Directors. No party, nor any
Affiliate of any such party, makes any representation or warranty as to the
fitness or competence of the designee of any party hereunder to serve on the
Board and shall have any liability as a result of nominating a person for
election as a director for any act or omission by such nominee in his or her
capacity as a director of the Company, nor shall any party have any liability as
a result of voting for any such nominee in accordance with the provisions of
this Agreement.

1.7. Fiduciary Duties; Director Qualifications.

(a) Each Stockholder is entering into this Agreement in his or its capacity as
the holder of capital stock of the Company. Any other provision of this
Agreement notwithstanding, to the extent a Stockholder or one of its Affiliates
serves as an officer or director of the Company, nothing contained herein shall
limit the ability of such Stockholder or one of its Affiliates to exercise
ordinary and customary duties as an officer or director of the Company,
including, without limitation, the exercise of fiduciary obligations to the
Company and its stockholders.

(b) Any other provision of this Agreement notwithstanding, the Company’s and
each Stockholder’s obligations under this Agreement is subject in all respects
to the applicable law (including, without limitation, the directors’ fiduciary
duties), the rules and regulations of the Securities and Exchange Commission and
the listing requirements or standards of the NASDAQ Stock Market LLC or the
requirements or standards of any other exchange, system or market on which the
stock of the Company is listed. The Company’s obligation to nominate the
designees of the Stockholders set forth in Section 1.2 is conditioned upon such
designee meeting the director qualifications standards set forth in the
Company’s Bylaws, the charter of the Nominating and Corporate Governance
Committee of the Board, and any other qualification standards the Board adopts.
If a director designee of a Stockholder fails to meet these qualification
standards, the Company must provide a prompt notice thereof and the Stockholder
may designate another person to serve as a director that does meet these
qualification standards.

1.8. Stockholder Approval of Transactions. At any annual or special meeting of
stockholders of the Company or in connection with any other action (including
the execution of written consent of the stockholders) taken for the purpose of
approving the issuance of shares of common stock (the “Issuance”) upon
conversion of the Series A Convertible Preferred Stock in excess of the
limitations imposed by NASDAQ Listing Standard Rule 5635 (or any successor rule
thereto), each Stockholder shall vote, or cause to be voted all Shares owned by
such Stockholder in favor of the Issuance.

1.9. Board Size. Each Stockholder shall vote, or cause to be voted, at any
regular or special meeting of stockholders (or by any applicable written
consent) at which the size of the Board is set, all Shares owned by such
Stockholder (or as to which such Stockholder has voting power) to ensure that
the size of the Board shall be no more than ten (10) directors (including, for
the avoidance of doubt, any director positions designated as remaining vacant
pursuant to the provisions set forth herein); provided, however, that such Board
size may be subsequently increased or decreased pursuant to an amendment of this
Agreement in accordance with Section 5.6 hereof.

 

2



--------------------------------------------------------------------------------

2. Covenants. The parties hereto covenant and agree that so long as Holland
serves as a director of the Company pursuant hereto, and to the extent permitted
by the rules of the stock exchange on which the common stock of the Company is
then listed, Holland shall be appointed as Executive Chair of the Board. So long
as Napier serves as a director of the Company pursuant hereto, (i) to the extent
permitted by the rules of the stock exchange on which the common stock of the
Company is then listed, Napier shall be appointed as Lead Independent Director
of the Board and (ii) to the extent Napier is not a member of any committee of
the Board, Napier shall be entitled to notice of, and to attend, any meeting of
any such committee; provided, that for purposes of this clause (ii), Napier
agrees to recuse himself for any portion of any committee meeting for which such
committee reasonably determines that he has a conflict of interest. The
Executive Chair and Napier, whether in his role as Lead Independent Director or
otherwise, shall collectively set the agenda for any meeting of the Board.

3. Right of Co-Sale.

3.1. Exercise of Right. If a Stockholder proposes to transfer any of its Shares,
whether in exchange for cash or other securities, including in a transaction as
a result of which the Company would no longer be a publicly traded entity, or
for other or no consideration (a “Transfer”), other than pursuant to an Exempted
Transfer as described in Section 3.3 hereto or in an Exempted Offering as
described in Section 3.4 hereto, that Stockholder (the “Transferring
Stockholder”) must give the other Stockholder 14 calendar days advance written
notice thereof describing the proposed terms of the Transfer in detail. Within
seven (7) calendar days of receipt of such Transferring Stockholder’s notice,
the other Stockholder may elect to participate in the Transfer on a pro rata
basis with the Transferring Stockholder based on the number of shares of common
stock then beneficially owned by each, on as-converted basis, on the same terms
and conditions specified in the Transferring Stockholder’s notice.

3.2. Effect of Failure to Comply.

(a) Transfer Void; Equitable Relief. Any transfer not made in compliance with
the requirements of this Agreement shall be null and void ab initio, shall not
be recorded on the books of the Company or its transfer agent and shall not be
recognized by the Company. Each party hereto acknowledges and agrees that any
breach of this Agreement would result in substantial harm to the other parties
hereto for which monetary damages alone could not adequately compensate.
Therefore, the parties hereto unconditionally and irrevocably agree that any
non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Shares not made in strict compliance with this
Agreement).

(b) Violation of Co-Sale Right. If any Stockholder purports to sell any Shares
in contravention of this right of co-sale (a “Prohibited Transfer”), the other
Stockholders may, in addition to such remedies as may be available by law, in
equity or hereunder, require the Transferring Stockholder to purchase from the
other Stockholder the Shares that he or it would have been entitled to sell had
the Prohibited Transfer been effected in compliance with the terms hereof, on
the same terms and subject to the same conditions as would have applied, and the
non-compliant Stockholder shall also reimburse the other Stockholder for any and
all reasonable and documented out-of-pocket fees and expenses, including
reasonable legal fees and expenses, incurred in connection therewith.

3.3 Exempted Transfers. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 3 shall not apply to (a) a transfer
to an Affiliate of the transferring Stockholder, (b) a market transaction in
compliance with Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”), (c) a pledge that creates a mere security interest in the
pledged Shares; (d) in the case of a Stockholder that is a natural person, a
transfer made for bona fide estate planning purposes, either during his or her
lifetime or on death by will or intestacy to his or her spouse, child (natural
or adopted), or any other direct lineal descendant (or his or her spouse) (all
of the foregoing collectively referred to as “family members”), or any custodian
or trustee of any trust, partnership or limited liability company for the
benefit of, or the ownership interests of which are owned wholly by such
Stockholder or any such family members; or (e) any bona fide gift to any
charitable organization described in Section 501(c)(3) of the Internal Revenue
Code (an “Exempted Transfer”); provided that in the case of clause (a), (c) or
(d), the Stockholder shall deliver prior written notice to the other Stockholder
and the Shares transferred shall at all times remain subject to the terms and
restrictions set forth in this Agreement and such transferee shall, as a

 

3



--------------------------------------------------------------------------------

condition to such issuance, deliver a counterpart signature page to this
Agreement as confirmation that such transferee shall be bound by all the terms
and conditions of this Agreement as a Stockholder (but only with respect to the
securities so transferred to the transferee); and provided further in the case
of any transfer pursuant to clause (a) or (d) above, that such transfer is made
pursuant to a transaction in which there is no consideration actually paid for
such transfer.

3.4 Exempted Offerings. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 3 shall not apply to the sale of any
Shares to the public in an offering pursuant to an effective registration
statement under the Securities Act.

3.5 Legended Certificates. Each certificate representing any of the Shares shall
be marked by the Company with a legend reading as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A CO-SALE AND VOTING AGREEMENT (A
COPY OF WHICH MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN
SUCH SHARES THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND
SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID CO-SALE AND VOTING AGREEMENT.”

4. Remedies.

4.1. Covenants of the Company. The Company agrees to use its best efforts,
within the requirements of applicable law, to ensure that the rights granted
under this Agreement are effective and that the parties enjoy the benefits of
this Agreement. Such actions include, without limitation, the use of the
Company’s best efforts to cause the nomination of the directors as provided in
this Agreement.

4.2. Irrevocable Proxy. Each party to this Agreement hereby constitutes and
appoints the President and Treasurer of the Company, and each of them, with full
power of substitution, as the proxies of such party with respect to the matters
set forth herein, including without limitation, election of persons as members
of the Board in accordance with Section 1 hereto, and hereby authorizes each of
them to represent and to vote, if and only if the party (i) fails to vote or
(ii) attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of this
Agreement. The proxy granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the Company and the
parties in connection with the transactions contemplated by this Agreement and,
as such, is coupled with an interest and shall be irrevocable unless and until
this Agreement terminates or expires in accordance herewith. Each party hereto
hereby revokes any and all previous proxies with respect to the Shares and shall
not hereafter, unless and until this Agreement terminates or expires in
accordance herewith, purport to grant any other proxy or power of attorney with
respect to any of the Shares, deposit any of the Shares into a voting trust or
enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the Shares, in each
case, with respect to any of the matters set forth herein.

4.3. Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged and will not have an adequate remedy at law
in the event any of the provisions of this Agreement are not performed by the
parties in accordance with their specific terms or are otherwise breached.
Accordingly, it is agreed that each of the Company and the Stockholders shall be
entitled to injunctive relief to prevent breaches of this Agreement, and to
specific enforcement of this Agreement and its terms and provisions in any
action instituted in any court of the United States or any state having subject
matter jurisdiction, including, but not limited to, seeking specific performance
or the rescission of purchases, sales and other transfers of Shares not made in
strict compliance with this Agreement. If any action shall be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law.

 

4



--------------------------------------------------------------------------------

4.4. Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

5. Miscellaneous.

5.1. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

5.2. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

5.3. Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com), or other
transmission method and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

5.4. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.5. Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their address as set forth on the
signature page hereto, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this
Section 5.5. If notice is given to the Company, a copy shall also be sent to
Wyrick Robbins Yates & Ponton LLP, 4101 Lake Boone Trail, Suite 300, Raleigh, NC
27607, Attn: Donald R. Reynolds. If a notice is given to BuildGroup, a copy
shall also be sent to BuildGroup LLC, 3500 Jefferson St., Suite 303, Austin,
Texas 78731, Attn: Kenneth Herz, General Counsel.

5.6. Consent Required to Amend, Terminate or Waive. This Agreement may be
amended or modified only by a written instrument executed by the Stockholders
and the Company. Any provision hereof may be waived by the waiving party on such
party’s own behalf, without the consent of any other parties.

5.7. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

5.8. Severability. The invalidity, illegality or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision. Such provision will be enforced to the maximum extent possible
and such invalidity, illegality or unenforceability will not affect any other
provision of this Agreement. In such event, the parties shall negotiate, in good
faith, a legal, valid, and enforceable substitute provision, which most nearly
effects the intent of the parties in entering into this Agreement.

 

5



--------------------------------------------------------------------------------

5.9. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.

5.10. Stock Splits, Stock Dividends, etc. In the event of any issuance of Shares
of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement with the same force and effect as the Shares
subject to such rights immediately before such event.

5.11. Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

5.12. Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

5.13. Advice of Counsel. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT, IN
EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE
OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

5.14. Construction. For purposes of this Agreement, an individual, firm,
corporation, partnership, association, limited liability company, trust or any
other entity (collectively, a “Person”) shall be deemed an “Affiliate” of
another Person who, directly or indirectly, controls, is controlled by or is
under common control with such Person, including, without limitation, any
general partner, officer, director, stockholder, employee or manager of such
Person and any venture capital fund now or hereafter existing that is controlled
by one or more general partners of or shares the same management company with
such Person, and the holdings of any Person shall include the holdings of its
Affiliates.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Co-Sale and Voting Agreement
as of the date first written above.

 

THE COMPANY:         BENEFITFOCUS, INC.     By:         Name:       Title:      
Address:  

100 Benefitfocus Way

Charleston, SC 29492

Attn: Steve Swad, CFO

STOCKHOLDERS:

 

 

 

Name:   Mason R. Holland, Jr. Address:        

BUILDGROUP, LLC

 

By: BuildGroup Management, LLC, its investment manager

 

 

By:   Name:   Title:   Address:        

[Signature Page to Co-Sale and Voting Agreement]